Exhibit 10.1
 
 
PATTERSON-UTI ENERGY, INC.
$300,000,000 4.97% Series A Senior Notes due October 5, 2020
 
NOTE PURCHASE AGREEMENT
 
Dated October 5, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
1. AUTHORIZATION OF NOTES; GUARANTY AGREEMENT
    1  
 
       
1.1. Authorization of Issue of Notes
    1  
1.2. Guaranty Agreement
    1  
 
       
2. SALE AND PURCHASE OF NOTES
    1  
 
       
3. CLOSING
    2  
 
       
4. CONDITIONS TO CLOSING
    2  
 
       
4.1. Representations and Warranties
    2  
4.2. Performance; No Default
    2  
4.3. Compliance Certificates
    3  
4.4. Opinions of Counsel
    3  
4.5. Guaranty Agreement
    3  
4.6. Purchase Permitted By Applicable Law, Etc.
    3  
4.7. Sale of Other Notes
    4  
4.8. Payment of Special Counsel Fees
    4  
4.9. Private Placement Number
    4  
4.10. Changes in Corporate Structure
    4  
4.11. Funding Instructions
    4  
4.12. Credit Agreement
    4  
4.13. Acquisition
    4  
4.14. Proceedings and Documents
    5  
 
       
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    5  
 
       
5.1. Organization; Power and Authority
    5  
5.2. Authorization, Etc.
    5  
5.3. Disclosure
    5  
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
    6  
5.5. Financial Statements; Material Liabilities
    6  
5.6. Compliance with Laws, Other Instruments, Etc.
    7  
5.7. Governmental Authorizations, Etc.
    7  
5.8. Litigation; Observance of Agreements, Statutes and Orders
    7  
5.9. Taxes
    8  
5.10. Title to Property; Leases
    8  
5.11. Licenses, Permits, Etc.
    8  
5.12. Compliance with ERISA
    8  
5.13. Private Offering by the Company
    9  
5.14. Use of Proceeds; Margin Regulations
    10  
5.15. Existing Indebtedness; Future Liens
    10  
5.16. Foreign Assets Control Regulations, Etc.
    10  
5.17. Status under Certain Statutes
    11  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
5.18. Environmental Matters
    12  
5.19. Ranking of Obligations
    12  
 
       
6. REPRESENTATIONS OF THE PURCHASERS
    13  
 
       
6.1. Purchase for Investment
    13  
6.2. Source of Funds
    13  
 
       
7. INFORMATION AS TO COMPANY
    14  
 
       
7.1. Financial and Business Information
    14  
7.2. Officer’s Certificate
    17  
7.3. Visitation
    18  
7.4. Limitation on Disclosure Obligation
    18  
 
       
8. PAYMENT AND PREPAYMENT OF THE NOTES
    18  
 
       
8.1. Maturity
    19  
8.2. Optional Prepayments with Make-Whole Amount
    19  
8.3. Allocation of Partial Prepayments
    19  
8.4. Maturity; Surrender, Etc.
    19  
8.5. Purchase of Notes
    19  
8.6. Make-Whole Amount
    20  
8.7. Prepayment of Notes Upon Change of Control
    21  
8.8. Prepayment in Connection with a Disposition
    23  
 
       
9. AFFIRMATIVE COVENANTS
    24  
 
       
9.1. Compliance with Law
    24  
9.2. Insurance
    24  
9.3. Maintenance of Properties
    24  
9.4. Payment of Taxes
    24  
9.5. Corporate Existence, Etc.
    25  
9.6. Books and Records
    25  
9.7. Ranking of Obligations
    25  
9.8. Additional Guarantors
    25  
 
       
10. NEGATIVE COVENANTS
    27  
 
       
10.1. Transactions with Affiliates
    27  
10.2. Merger, Consolidation, Etc.
    27  
10.3. Line of Business
    28  
10.4. Terrorism Sanctions Regulations
    28  
10.5. Liens
    28  
10.6. Sale of Assets
    29  
10.7. Priority Debt
    30  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
10.8. Financial Covenants
    31  
 
       
11. EVENTS OF DEFAULT
    31  
 
       
12. REMEDIES ON DEFAULT, ETC.
    33  
 
       
12.1. Acceleration
    33  
12.2. Other Remedies
    34  
12.3. Rescission
    34  
12.4. No Waivers or Election of Remedies, Expenses, Etc.
    34  
 
       
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
    35  
 
       
13.1. Registration of Notes
    35  
13.2. Transfer and Exchange of Notes
    35  
13.3. Replacement of Notes
    35  
 
       
14. PAYMENTS ON NOTES
    36  
 
       
14.1. Place of Payment
    36  
14.2. Home Office Payment
    36  
 
       
15. EXPENSES, ETC.
    37  
 
       
15.1. Transaction Expenses
    37  
15.2. Survival
    37  
 
       
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
    37  
 
       
17. AMENDMENT AND WAIVER
    38  
 
       
17.1. Requirements
    38  
17.2. Solicitation of Holders of Notes
    38  
17.3. Binding Effect, etc.
    38  
17.4. Notes Held by Company, etc.
    39  
 
       
18. NOTICES
    39  
 
       
19. REPRODUCTION OF DOCUMENTS
    39  
 
       
20. CONFIDENTIAL INFORMATION
    40  
 
       
21. SUBSTITUTION OF PURCHASER
    41  
 
       
22. MISCELLANEOUS
    41  
 
       
22.1. Successors and Assigns
    41  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
22.2. Payments Due on Non-Business Days
    41  
22.3. Accounting Terms
    41  
22.4. Severability
    42  
22.5. Construction, etc.
    42  
22.6. Counterparts
    42  
22.7. Governing Law
    42  
22.8. Jurisdiction and Process; Waiver of Jury Trial
    42  

iv



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Schedule 10.5
  —   Existing Liens
 
       
Exhibit 1.1
  —   Form of 4.97% Series A Senior Note due October 5, 2020
 
       
Exhibit 1.2
  —   Form of Guaranty Agreement
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Special Counsel for the Credit Parties
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers

 



--------------------------------------------------------------------------------



 



Patterson-UTI Energy, Inc.
450 Gears Road
Suite 500
Houston, Texas 77067
$300,000,000 4.97% Series A Senior Notes due October 5, 2020
October 5, 2010
To Each of The Purchasers Listed in
Schedule A Hereto:
Ladies and Gentlemen:
     Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), agrees
with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
1. AUTHORIZATION OF NOTES; GUARANTY AGREEMENT.
     1.1. Authorization of Issue of Notes. The Company will authorize the issue
and sale of $300,000,000 aggregate principal amount of its 4.97% Series A Senior
Notes due October 5, 2020 (the “Notes”, such term to include any such notes
issued in substitution therefor pursuant to Section 13). The Notes shall be
substantially in the form set out in Exhibit 1.1. Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
     1.2. Guaranty Agreement. The payment of the principal of, interest on, and
Make-Whole Amounts, if any, with respect to the Notes and other obligations of
the Company under this Agreement shall be guaranteed by certain Subsidiaries
pursuant to a guaranty agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) substantially in
the form of Exhibit 1.2 hereto.
2. SALE AND PURCHASE OF NOTES.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 



--------------------------------------------------------------------------------



 



3. CLOSING.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Bingham McCutchen LLP, One State Street, Hartford, CT
06103, at 10:00 a.m., local time, at a closing (the “Closing”) on October 5,
2010. At the Closing the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 4121996094 at Wells Fargo Bank, N.A., 1000 Louisiana
Street, 9th Floor, Houston, Texas 77002, ABA number 121000248, Account Name:
Patterson-UTI Management Services LLC. If at the Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
4. CONDITIONS TO CLOSING.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     4.1. Representations and Warranties.
     The representations and warranties of the Company in this Agreement and of
the Credit Parties in the other Financing Documents shall be correct when made
and at the time of the Closing.
     4.2. Performance; No Default.
     The Company shall have performed and complied with all agreements and
conditions contained in this Agreement, and the Credit Parties shall have
performed and complied with all agreements and conditions contained in the other
Financing Documents, in each case as required to be performed or complied with
by it or such Credit Party, as the case may be, prior to or at the Closing and
immediately after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10.1 through and
including 10.6 had such Sections applied since such date.

-2-



--------------------------------------------------------------------------------



 



     4.3. Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.
     (b) Secretary’s Certificate. Each Credit Party shall have delivered to such
Purchaser a certificate of such Credit Party’s Secretary, an Assistant Secretary
or other appropriate person, dated the date of Closing, (i) attaching certified
copies of the articles or certificate of incorporation (or similar charter
documents) and by-laws, operating agreement or partnership agreement, as
applicable, of such Credit Party, (ii) certifying as to the resolutions attached
thereto and other corporate or equivalent proceedings relating to the
authorization, execution and delivery of the Financing Documents to which such
Credit Party is a party and (iii) certifying the names and true signatures of
the officers of such Credit Party authorized to sign the Financing Documents to
which such Credit Party is a party.
     4.4. Opinions of Counsel.
     Such Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of the Closing (a) from Fulbright
& Jaworski L.L.P., counsel for the Credit Parties, covering the matters set
forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Bingham McCutchen LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
     4.5. Guaranty Agreement.
     Each Subsidiary Guarantor shall have duly executed and delivered to the
Purchasers the Guaranty Agreement and such Guaranty Agreement shall be in full
force and effect.
     4.6. Purchase Permitted By Applicable Law, Etc.
     On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

-3-



--------------------------------------------------------------------------------



 



     4.7. Sale of Other Notes.
     Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
     4.8. Payment of Special Counsel Fees.
     Without limiting the provisions of Section 15.1, the Company shall have
paid on or before the Closing the reasonable fees, charges and disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing.
     4.9. Private Placement Number.
     A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the SVO) shall have been obtained for the Notes.
     4.10. Changes in Corporate Structure.
     Excluding the Key Acquisition, neither the Company, nor any Subsidiary
Guarantor, shall have changed its jurisdiction of incorporation or been a party
to any merger or consolidation or succeeded to all or any substantial part of
the liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
     4.11. Funding Instructions.
     At least three Business Days prior to the date of the Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.
     4.12. Credit Agreement.
     The 2010 Bank Credit Agreement shall have been executed and delivered and
the Company shall have satisfied the conditions precedent to the making of the
initial Loans (as defined in the 2010 Bank Credit Agreement) other than the
effectiveness of this Agreement. Each Purchaser shall have received a true and
complete copy of the 2010 Bank Credit Agreement.
     4.13. Acquisition.
     The Purchasers shall have been provided evidence that pursuant to and in
accordance with the terms of the Key Purchase and Sale Agreement, the Company or
one or more of its Affiliates shall have acquired substantially all of the
pressure pumping and wireline assets from certain Subsidiaries of Key Energy
Services, Inc. (such transaction, the “Key Acquisition”).

-4-



--------------------------------------------------------------------------------



 



     4.14. Proceedings and Documents.
     All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.,
     The Company represents and warrants to each Purchaser that:
     5.1. Organization; Power and Authority.
     The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.
     5.2. Authorization, Etc.
     Each of the Financing Documents to which the Company and each Subsidiary
Guarantor is a party has been duly authorized by all necessary corporate or
equivalent action on the part of the Company or such Subsidiary Guarantor, as
the case may be, and constitutes, or, in the case of each Financing Document
other than this Agreement, upon execution and delivery thereof will constitute,
a legal, valid and binding obligation of the Company or such Subsidiary
Guarantor, as the case may be, enforceable against the Company or such
Subsidiary Guarantor in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and fraudulent conveyance laws or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     5.3. Disclosure.
     The Company has delivered to its agent, Wells Fargo Securities, LLC, for
delivery to each Purchaser a copy of a Private Placement Memorandum, dated
July 2010 (the “Memorandum”), relating to the transactions contemplated hereby.
The Memorandum fairly describes, in all material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such

-5-



--------------------------------------------------------------------------------



 



documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to August 12, 2010 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2009, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
     5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of and each class of its Equity Interests outstanding owned by the Company and
each other Subsidiary, (ii) of Persons known to the Company as the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.
     (b) All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Company and its Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
another Subsidiary free and clear of any Lien (except as otherwise disclosed in
Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or equivalent power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
and in the case of the Subsidiary Guarantors, to execute and deliver the
Guaranty Agreement and to perform the provisions thereof.
     (d) No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding Equity Interests of such Subsidiary.
     5.5. Financial Statements; Material Liabilities.
     The Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the

-6-



--------------------------------------------------------------------------------



 



consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments). The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.
     5.6. Compliance with Laws, Other Instruments, Etc.
     The execution, delivery and performance by the Company and the Subsidiary
Guarantors of the Financing Documents to which each is a party will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
     5.7. Governmental Authorizations, Etc.
     No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required to be obtained or made
by the Company or any Subsidiary Guarantor pursuant to any law or regulation
applicable to the Company or any Subsidiary Guarantor, as the case may be, as a
condition to the execution, delivery or performance by the Company or any
Subsidiary Guarantor of the Financing Documents to which it is a party.
     5.8. Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws and any of the laws
and regulations referred to in Section 5.16), of any Governmental Authority,
which default or violation, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

-7-



--------------------------------------------------------------------------------



 



     5.9. Taxes.
     The Company and its Subsidiaries (a) have filed all tax returns that are
required to have been filed in any jurisdiction, and (b) have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (i) the amount of
which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company has not received any written notice from any Governmental Authority
proposing any other tax or assessment against the Company or any of its
Subsidiaries which, if made, could reasonably be expected to have a Material
Adverse Effect. The Federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2006.
     5.10. Title to Property; Leases.
     The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases to which the Company or any Subsidiary is a party and
in which it is a lessee which, individually or in the aggregate, are Material
are valid and subsisting leasehold interests of the Company and its
Subsidiaries, as the case may be, in all material respects.
     5.11. Licenses, Permits, Etc.
     The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have Material Adverse Effect.
     5.12. Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any

-8-



--------------------------------------------------------------------------------



 



ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to such
penalty or excise tax provisions or to section 430 or 436 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $20,000,000 in the case of
any single Plan and by more than $20,000,000 in the aggregate for all Plans. The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
     5.13. Private Offering by the Company.
     Neither the Company nor anyone acting on its behalf has offered the Notes
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 65 other Institutional
Investors (as defined in clause (c) to the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

-9-



--------------------------------------------------------------------------------



 



     5.14. Use of Proceeds; Margin Regulations.
     The Company will apply the proceeds of the sale of the Notes to pay or
refinance part of the costs of the Key Acquisition and for general corporate
purposes. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
     5.15. Existing Indebtedness; Future Liens
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of October 4, 2010 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guarantee
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
     5.16. Foreign Assets Control Regulations, Etc.
     (a) Neither the Company nor any Affiliated Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by

-10-



--------------------------------------------------------------------------------



 



the Office of Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an
“OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (A) any
OFAC Listed Person or (B) the government of a country subject to comprehensive
U.S. economic sanctions administered by OFAC, currently Iran, Sudan, Cuba and
Syria (each OFAC Listed Person and each other entity described in clause (ii), a
“Blocked Person”).
     (b) No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.
     (c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Company and each Affiliated Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws.
     (d) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any (i) governmental
official, employee, agent or representative, (ii) political party, or official,
employee, agent or representative of a political party, (iii) candidate for
political office, (iv) official, employee, agent or representative of any public
international organization, (v) any entity affiliated with a government,
governmental official, employee, agent or representative, political party,
candidate for political office or public international organization, or
(vi) anyone else acting in an official capacity, in any case for the purpose of
influencing an act or decision made in an official capacity, or inducing the use
of influence in order to obtain or retain or business or any business advantage
or to direct business to any other Person. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
     5.17. Status under Certain Statutes.
     (a) Neither the Company nor any Subsidiary is (i) subject to regulation
under the Investment Company Act of 1940, as amended, or (ii) in violation of
any of the laws and regulations referred to in Section 5.16.
     (b) Neither the Company nor any Subsidiary is a “public utility,” as that
term is defined under the Federal Power Act, as amended, and the regulations
publicly

-11-



--------------------------------------------------------------------------------



 



promulgated thereunder (collectively, the “FPA”) by the Federal Energy
Regulatory Commission (“FERC”). The execution and delivery of each of the
Financing Documents to which the Company or any Subsidiary Guarantor is a party
does not require the approval or authorization of the FERC under the FPA.
Following the consummation of the transactions contemplated by the Financing
Documents, solely as a result of the execution and delivery hereof and thereof,
no Purchaser or holder of Notes shall be subject to regulation as a “public
utility” or as an “affiliate” thereof under the FPA.
     5.18. Environmental Matters.
     (a) Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     5.19. Ranking of Obligations.
     (a) The Company’s payment obligations under this Agreement and the Notes
will, upon issuance of the Notes, rank at least pari passu in right of payment,
without preference of priority in respect to such right of payment, with all
other unsecured and unsubordinated Indebtedness of the Company.
     (b) Each Subsidiary Guarantor’s payment obligations under the Guaranty
Agreement will, upon issuance of the Notes, rank at least pari passu in right of
payment, without preference of priority in respect to such right of payment,
with all other unsecured and unsubordinated Indebtedness of such Subsidiary
Guarantor.

-12-



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS OF THE PURCHASERS.
     6.1. Purchase for Investment.
     Each Purchaser severally represents that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
Each Purchaser severally represents that it is an “accredited investor” within
the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of Regulation D
under the Securities Act.
     6.2. Source of Funds.
     Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained

-13-



--------------------------------------------------------------------------------



 



by the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
7. INFORMATION AS TO COMPANY.,
     7.1. Financial and Business Information.
     The Company shall deliver to each holder of Notes that is an Institutional
Investor:

-14-



--------------------------------------------------------------------------------



 



     (a) Quarterly Statements — within 45 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its applicable website page as linked from its home
page on the worldwide web (at the date of this Agreement located at:
http//www.patenergy.com) and shall have given each Purchaser prior notice of
such availability on EDGAR and through its home page in connection with each
delivery (such availability and notice thereof being referred to as “Electronic
Delivery”);
     (b) Annual Statements — within 90 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
     (A) an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial

-15-



--------------------------------------------------------------------------------



 



statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and
     (B) a certificate of such accountants stating whether, in making their
audit, no knowledge was obtained of any Default, and, if any Default shall
exist, stating the nature and status of such event,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause
(B) above (the “Accountant’s Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountant’s
Certificate;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC,
provided that the Company shall be deemed to have made such delivery of the
items provided for by this clause (c) if it shall have timely made Electronic
Delivery (without regard to the notice requirement provided in such defined
term) thereof;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer has knowledge of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

-16-



--------------------------------------------------------------------------------



 



     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; and
     (f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes or the ability of any Guarantor to perform its obligations under
the Guaranty Agreement as from time to time may be reasonably requested by any
such holder of Notes.
     7.2. Officer’s Certificate.
     Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.6 through Section 10.8, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the

-17-



--------------------------------------------------------------------------------



 



failure of the Company or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.
     7.3. Visitation.
     The Company shall permit the representatives of each holder of Notes that
is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
     7.4. Limitation on Disclosure Obligation.
     The Company shall not be required to disclose the following information
pursuant to Sections 7.1(f) or 7.3:
     (a) information that, notwithstanding Section 20, the Company, after
consultation with counsel, reasonably determines would be prohibited from
disclosing by law or regulation and delivers written notice to the holders of
Notes that it has so consulted counsel together with a description, in
reasonable detail, of such prohibition;
     (b) information that the Company is prohibited from disclosing by the terms
of an obligation of confidentiality contained in any agreement binding upon the
Company and not entered into in contemplation of this clause (b); provided, that
the Company shall make a good faith attempt to obtain consent from the party in
whose favor the obligation of confidentiality was made to permit the disclosure
of the relevant information; or
     (c) information that is subject to attorney-client privilege not made
subject to such privilege in contemplation of this clause (c).
8. PAYMENT AND PREPAYMENT OF THE NOTES.

-18-



--------------------------------------------------------------------------------



 



     8.1. Maturity.
     As provided therein, the entire unpaid principal balance of the Notes shall
be due and payable on the stated maturity date thereof.
     8.2. Optional Prepayments with Make-Whole Amount.
     The Company may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
     8.3. Allocation of Partial Prepayments.
     In the case of each partial prepayment of the Notes, pursuant to
Section 8.2, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
     8.4. Maturity; Surrender, Etc.
     In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
     8.5. Purchase of Notes.
     The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The

-19-



--------------------------------------------------------------------------------



 



Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
     8.6. Make-Whole Amount.
     “Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.
     In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the most recently issued actively traded on the run U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the most recently issued actively traded on the run U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

-20-



--------------------------------------------------------------------------------



 



     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
     8.7. Prepayment of Notes Upon Change of Control.
     (a) Notice of Change of Control or Control Event; Offer to Prepay if Change
of Control Has Occurred. The Company will, within five Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control or
Control Event, give notice of such Change of Control or Control Event to each
holder of Notes. If a Change of Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in paragraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in paragraph
(g) of this Section 8.7.
     (b) Condition to Company Action. The Company will not consummate a Change
of Control unless (i) at least 15 Business Days prior to such consummation it
shall have given to each holder of Notes written notice containing and
constituting an offer to prepay Notes as described in paragraph (c) of this
Section 8.7, accompanied by the certificate described in paragraph (g) of this
Section 8.7, and (ii) contemporaneously with such consummation, it prepays all
Notes required to be prepaid in accordance with this Section 8.7.
     (c) Offer to Prepay; Time for Payment. The offer to prepay Notes
contemplated by paragraphs (a) and (b) of this Section 8.7 shall be an offer to
prepay, in accordance with and subject to this Section 8.7, all, but not less
than all, of the Notes held by each holder (in the case of this Section 8.7(c)
only, “holder” in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) on a date specified
in such offer (the “Proposed Prepayment Date”). If such Proposed Prepayment Date
is in connection with an offer contemplated by paragraph (a) of this Section
8.7, such date shall not be less than 30 days and not more

-21-



--------------------------------------------------------------------------------



 



than 60 days after the date of such offer (if the Proposed Prepayment Date shall
not be specified in the offer, the Proposed Prepayment Date shall be the 45th
day after the date of such offer).
     (d) Acceptance; Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least five days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.7, or to accept an offer as to all of the Notes held
by the holder, within such time period shall be deemed to constitute a rejection
of such offer by such holder.
     (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. On the Business
Day preceding the date of prepayment, the Company shall deliver to each holder
of Notes being prepaid a statement setting forth the details of the computation
of such amount. The prepayment shall be made on the Proposed Prepayment Date
except as provided in paragraph (f) of this Section 8.7.
     (f) Deferral Pending Change of Control. The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.7 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of the Notes
reasonably and timely informed of (i) any such deferral of the date of
prepayment, (ii) the date on which such Change of Control and the prepayment are
expected to occur, and (iii) any determination by the Company that efforts to
effect such Change of Control have ceased or been abandoned (in which case the
offers and acceptances made pursuant to this Section 8.7 in respect of such
Change of Control shall be deemed rescinded). Notwithstanding the foregoing, in
the event that the prepayment has not been made within 90 days after such
Proposed Prepayment Date by virtue of the deferral provided for in this
Section 8.7(f), the Company shall make a new offer to prepay in accordance with
paragraph (c) of this Section 8.7.
     (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.7, (iii) that the entire principal amount of each Note is offered to
be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date, (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of such notice
have been fulfilled and (vi) in reasonable detail, the nature and date of the
Change of Control.

-22-



--------------------------------------------------------------------------------



 



     8.8. Prepayment in Connection with a Disposition.
     (a) Notice and Offer. In the event any Debt Prepayment Application is to be
used to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant
to Section 10.6 of this Agreement (a “Debt Prepayment Transfer”), the Company
will give written notice of such Debt Prepayment Transfer to each holder of
Notes. Such written notice shall contain, and such written notice shall
constitute, an irrevocable offer to prepay, at the election of each holder, a
portion of the Notes held by such holder equal to such holder’s Ratable Portion
of the net proceeds in respect of such Debt Prepayment Transfer on a date
specified in such notice (the “Transfer Prepayment Date”) that is not less than
30 days and not more than 60 days after the date of such notice, together with
interest on the amount to be so prepaid accrued to the Transfer Prepayment Date.
If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the 30th day after the date of such notice.
     (b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company at least five days prior to the Transfer Prepayment Date, provided, that
failure to accept such offer in writing within such time period shall be deemed
to constitute a rejection of the Transfer Prepayment Offer. If so accepted by
any holder of a Note, such offered prepayment (equal to not less than such
holder’s Ratable Portion of the net proceeds in respect of such Debt Prepayment
Transfer) shall be due and payable on the Transfer Prepayment Date. Such offered
prepayment shall be made at 100% of the principal amount of such Notes being so
prepaid, together with interest on such principal amount then being prepaid
accrued to the Transfer Prepayment Date determined as of the date of such
prepayment.
     (c) Other Terms. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(i) the Transfer Prepayment Date, (ii) the net proceeds in respect of the
applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.8 and Section 10.6 of this Agreement, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date and
(vi) in reasonable detail, the nature of the Disposition giving rise to such
Debt Prepayment Transfer and certifying that no Default or Event of Default
exists or, immediately after giving effect to the prepayment contemplated by
such offer, would exist.
     (d) Notice Concerning Status of Holders of Notes. Promptly after each
Transfer Prepayment Date and the making of all prepayments contemplated on such
Transfer Prepayment Date under this Section 8.8 (and, in any event, within
30 days thereafter), the Company shall deliver to each holder of Notes a
certificate signed by a Senior Financial Officer of the Company containing a
list of the then current holders of Notes (together with their addresses) and
setting forth as to each such holder the outstanding principal amount of Notes
held by such holder at such time.

-23-



--------------------------------------------------------------------------------



 



9. AFFIRMATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     9.1. Compliance with Law.
     Without limiting Section 10.4, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws and the laws and regulations referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     9.2. Insurance.
     The Company will, and, if not maintained by the Company, will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
     9.3. Maintenance of Properties.
     The Company will, and will cause each of its Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective Material properties
in accordance with industry practices, provided that this Section shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     9.4. Payment of Taxes.
     The Company will, and will cause each of its Subsidiaries to, (a) file all
tax returns required to be filed in any jurisdiction and (b) pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge or levy if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such

-24-



--------------------------------------------------------------------------------



 



Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges and
levies in the aggregate could not reasonably be expected to have a Material
Adverse Effect.
     9.5. Corporate Existence, Etc.
     Subject to Section 10.2, the Company will at all times preserve and keep in
full force and effect its corporate existence. Subject to Sections 10.2 and
10.6, the Company will at all times preserve and keep in full force and effect
the corporate existence of each of its Subsidiaries (unless merged into the
Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
     9.6. Books and Records.
     The Company will, and will cause each of its Subsidiaries to, maintain
proper books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
     9.7. Ranking of Obligations.
     (a) The Company will ensure that its payment obligations under this
Agreement and the Notes will at all times rank at least pari passu in right of
payment, without preference or priority in respect to such right of payment,
with all other unsecured unsubordinated Indebtedness of the Company.
     (b) The Company will ensure that each Subsidiary Guarantor’s payment
obligations under the Guaranty Agreement will at all times rank at least pari
passu in right of payment, without preference or priority in respect to such
right of payment, with all other unsecured unsubordinated Indebtedness of such
Subsidiary Guarantor.
     9.8. Additional Guarantors.
     (a) The Company will cause (i) each of its Domestic Subsidiaries (other
than Immaterial Subsidiaries), whether newly formed, after acquired or otherwise
existing, and (ii) each other entity that guarantees or becomes obligated with
respect to the obligations of the Company or any Subsidiary under any Principal
Credit Facility to promptly (and in any event within 10 days after such Domestic
Subsidiary is formed or acquired or contemporaneously with such entity becoming
a party to or obligated under a Principal Credit Facility, as applicable (or
such longer period of time as agreed to by the Required Holders in their
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Guarantor Supplement in the form of Exhibit A to the Guaranty Agreement (each a
“Guaranty Joinder Agreement”). In connection with clause (a)(i) above, the
Company shall give notice to each holder of Notes not less than 10 days prior to
creating a Domestic Subsidiary (or such longer period of time as agreed to by
the Required Holders in their reasonable discretion), or acquiring the Equity
Interests of any such Person.

-25-



--------------------------------------------------------------------------------



 



     (b) In connection clause (a) of this Section 9.8, the Company shall deliver
to each holder of Notes, with respect to each new Guarantor to the extent
applicable, proof of corporate or similar action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Credit Parties pursuant to Section 4 on the date of Closing and such other
documents or agreements as the Required Holders may reasonably request.
     (c) The holders of the Notes agree that any Guarantor shall be
automatically released and discharged from its obligations under the Guaranty
Agreement effective:
     (i) at the time a Subsidiary Guarantor ceases to be a Subsidiary of the
Company after giving effect to a Disposition in accordance with Section 10.6 so
long as no Default or Event of Default is then continuing, or
     (ii) at the time the obligations of a Guarantor, whether direct or
indirect, as a co-borrower, guarantor or otherwise, of any Indebtedness of the
Company or its Subsidiaries under all Principal Credit Facilities shall, at any
time after the date of the Closing, be terminated by the holders of such
Indebtedness so long as no Default or Event of Default is then continuing;
provided, however, that such Guarantor shall not be released from its
obligations as a Guarantor if in connection with the release of such Guarantor
from its obligations with respect to the Indebtedness of the Company or any
Subsidiary under any Principal Credit Facility, the Company, any Subsidiary or
any other entity pays any consideration to the holders of such Indebtedness in
consideration of such release, unless the holders of Notes are paid
consideration on the same basis as such other holder for such release; and
provided, further, that in the event any such Guarantor shall at any time after
the release provided for in this clause (ii) of Section 9.8(c) become directly
or indirectly liable for (whether by way of becoming a co-borrower, guarantor or
otherwise), all or any part of the Indebtedness of the Company or its
Subsidiaries under any Principal Credit Facility, the Company will cause such
Guarantor contemporaneously with entering into any such Guarantee or incurring
such liability to execute and deliver to the holders of the Notes, (A) a
Guaranty Joinder Agreement, and (B) proof of corporate or similar action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Credit Parties pursuant to Section 4 on the date of
Closing and such other documents or agreements as the Required Holders may
reasonably request.
     (d) In connection with the release contemplated by clause (c) of
Section 9.8, and in each such instance, the holders of the Notes shall, within
30 days of receipt of a written request of the Company, take such action and
execute such documents as the Company, such Subsidiary or entity shall
reasonably request to evidence such release, discharge or termination of such
Subsidiary’s or entity’s obligations under the Guaranty Agreement, all at the
expense of the Company.

-26-



--------------------------------------------------------------------------------



 



10. NEGATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     10.1. Transactions with Affiliates.
     The Company will not and will not permit any Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
     10.2. Merger, Consolidation, Etc.
     The Company will not and will not permit any Subsidiary Guarantor to
consolidate with or merge with any other Person or convey, transfer, sell or
lease (as lessor) all or substantially all of its assets in a single transaction
or series of related transactions to any Person except that the Company or such
Subsidiary Guarantor may consolidate or merge with any other Person or convey,
transfer, sell or lease (as lessor) all or substantially all of its assets in a
single transaction or series of related transactions to any Person, provided
that:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company or such Subsidiary Guarantor as
an entirety, as the case may be, shall be a solvent corporation, limited
partnership or limited liability company organized and existing under the laws
of the United States or any State thereof (including the District of Columbia),
and, (i) if the Company or such Subsidiary Guarantor is not such successor or
survivor or (ii) if the Company is not such successor or surviving corporation
in any transaction with any Subsidiary Guarantor, such corporation, limited
partnership or limited liability company (including, without limitation, any
Subsidiary Guarantor which is the successor or surviving entity to the Company),
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement the Notes, or the Guaranty Agreement, as applicable;
     (b) to the extent the Company is not the survivor of such transaction, each
Subsidiary Guarantor shall have executed and delivered to each holder of Notes
its reaffirmation of its obligations under the Guaranty Agreement in form and
substance satisfactory to the Required Holders; and
     (c) immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company or such Subsidiary Guarantor shall have the effect of
releasing the Company or such

-27-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor or any successor corporation, limited partnership or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes, or the Guaranty Agreement, as applicable, except as permitted by clause
(i) of Section 9.8(c).
     10.3. Line of Business.
     The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.
     10.4. Terrorism Sanctions Regulations.
     The Company will not and will not permit any Affiliated Entity to
(a) become an OFAC Listed Person or (b) have any investments in, or engage in
any dealings or transactions with, any Blocked Person.
     10.5. Liens.
     The Company will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien on its properties or assets, including
capital stock, whether now owned or hereafter acquired, except:
     (a) Permitted Encumbrances;
     (b) Liens pursuant to the Financing Documents;
     (c) Liens existing on property or assets of the Company or any Subsidiary
as of the date of this Agreement that are listed in Schedule 10.5;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date of this Agreement prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien does not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien secures only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
     (e) Liens on fixed or capital assets (including assets acquired pursuant to
capital expenditures) acquired, constructed, repaired or improved by the Company
or any Subsidiary; provided that (i) such Liens and the Indebtedness secured
thereby are incurred to acquire, construct, repair or improve such asset and are
incurred prior to or within 90 days after such acquisition or the completion of
such construction, repair or improvement, (ii) the Indebtedness secured thereby
does not exceed the cost of acquiring,

-28-



--------------------------------------------------------------------------------



 



constructing, repairing or improving such fixed or capital assets, and
(iii) such Liens do not apply to any other property or assets of the Company or
any Subsidiary;
     (f) any Lien renewing, extending or replacing any Lien permitted by
paragraph (c), (d) or (e) of this Section 10.5, provided that (i) the principal
amount Indebtedness so secured and then outstanding is not increased, (ii) the
Lien is not extended to other property of the Company or such Subsidiary and
(iii) immediately after such renewal, extension or replacement no Default or
Event of Default would exist;
     (g) Liens securing Intercompany Indebtedness;
     (h) Liens securing judgments for the payment of money that individually or
in the aggregate do not constitute an Event of Default under Section 11(i) or
securing appeal or other surety bonds related to such judgments;
     (i) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Lien referred to in this clause are for claims which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, and provided, further,
that any such Lien referred to in this clause does not materially impair the use
of the property covered by such Lien for the purposes for which such property is
held by the Company or any Subsidiary or materially impair the value of such
property subject thereto, and provided, further, that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement and any
proceeds thereof; and
     (j) Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (i) of this Section 10.5, provided that the outstanding principal
amount of Priority Debt does not at any time exceed 20% of Consolidated Net
Worth (determined as of the end of the most recently completed fiscal quarter
for which financial statements have been provided); provided, further,
notwithstanding the foregoing, that no Lien created pursuant this Section
10.5(j) shall secure Indebtedness owing under any Principal Credit Facility
unless and until the Notes are equally and ratably secured by all property
subject to such Lien, in each case pursuant to documentation reasonably
satisfactory to the Required Holders.
     10.6. Sale of Assets.
     Except as permitted by Section 10.2, the Company will not, and will not
permit any Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively a “Disposition”), any assets, in one or
a series of transactions, to any Person, other than:
     (a) Dispositions of worthless, damaged or obsolete equipment (i) in the
ordinary course of business or (ii) that the Company believes in its reasonable
business judgment are no longer used or no longer useful in the business of the
Company and its Subsidiaries;

-29-



--------------------------------------------------------------------------------



 



     (b) Dispositions in the ordinary course of business, including the
abandonment, relinquishment or farm-out of oil and gas leases, concessions or
drilling or exploration rights or interests therein;
     (c) Dispositions (i) between and among Credit Parties, (ii) by a Subsidiary
to the Company or a Subsidiary Guarantor, or (iii) between and among
Subsidiaries that are not Subsidiary Guarantors;
     (d) Dispositions of cash and cash equivalents in the ordinary course of
business;
     (e) Dispositions not otherwise permitted by paragraphs (a), (b), (c) or
(d) of this Section 10.6 provided that:
     (i) in the good faith opinion of the Company, the Disposition is in
exchange for consideration having a fair market value at least equal to that of
the property subject to such Disposition and is in the best interest of the
Company or such Subsidiary;
     (ii) after giving effect to such transaction, no Default or Event of
Default shall exist; and
     (iii) immediately after giving effect to the Disposition, the aggregate net
book value of all assets that were the subject of any Disposition pursuant to
this Section 10.6(e) occurring in the then current fiscal year would not exceed
15% of Consolidated Total Assets (determined as of the end of the most recently
completed fiscal quarter for which financial statements have been provided).
     Notwithstanding the foregoing, the Company may, or may permit a Subsidiary
to, make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
paragraph (e)(iii) of the preceding sentence if, within 365 days of such
Disposition, an amount equal to the net proceeds from such Disposition is:
     (A) reinvested in productive assets to be used in the existing business of
the Company or a Subsidiary, including, without limitation, reinvestments
consisting of capital expenditures; or
     (B) the net proceeds from such Disposition are applied to a Debt Prepayment
Application. Solely for the purposes of this clause (B), whether or not such
offers are accepted by the holders, the entire principal amount of the Notes
subject to a Debt Prepayment Application shall be deemed to have been prepaid.
     10.7. Priority Debt.
     The Company will not at any time permit the outstanding principal amount of
Priority Debt to exceed 20% of Consolidated Net Worth (determined as of the end
of the most recently completed fiscal quarter for which financial statements
have been provided); provided, however,

-30-



--------------------------------------------------------------------------------



 



no Subsidiary shall guaranty or otherwise become obligated in respect of any
Principal Credit Facility unless such Subsidiary guaranties, or becomes
similarly obligated in respect of, the Notes, in each case pursuant to
documentation reasonably satisfactory to the Required Holders.
     10.8. Financial Covenants.
     (a) The Company will not permit the Debt to Capitalization Ratio, expressed
as a percentage, to exceed 50% at any time.
     (b) The Company will not permit the Interest Coverage Ratio as of the last
day of any fiscal quarter to be less than 2.50 to 1.00.

11.   EVENTS OF DEFAULT.

     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of any
Credit Party or by any officer of any Credit Party in any Financing Document or
in any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made; or
     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the Threshold Amount beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least the
Threshold Amount or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been

-31-



--------------------------------------------------------------------------------



 



declared (or one or more Persons are entitled to declare such Indebtedness to
be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into Equity
Interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least the Threshold Amount, or (y) one or more Persons have the right to require
the Company or any Subsidiary so to purchase or repay such Indebtedness, or
(iv) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (g) the Company or any Subsidiary Guarantor (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Subsidiary Guarantor, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Subsidiary Guarantor, or any
such petition shall be filed against the Company or any Subsidiary Guarantor and
such petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has affirmed coverage in writing)
are rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or

-32-



--------------------------------------------------------------------------------



 



extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed the Threshold Amount, (iv) the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
     (k) (i) the Guaranty Agreement ceases to be in full force and effect or is
declared to be null and void in whole or in material part by a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by the Company or any Guarantor or any
of them renounces any of the same or denies that it has any or further liability
thereunder or (ii) any Guarantor defaults in the performance of or compliance
with any term contained in Section 1 or Section 5 of the Guaranty Agreement.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12. REMEDIES ON DEFAULT, ETC.
     12.1. Acceleration.
     (a) If an Event of Default with respect to the Company described in Section
11(g) or (h) (other than an Event of Default described in clause (i) of Section
11(g) or described in clause (vi) of Section 11(g) by virtue of the fact that
such clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

-33-



--------------------------------------------------------------------------------



 



     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     12.2. Other Remedies.
     If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in any Note or in the
Guaranty Agreement, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.
     12.3. Rescission.
     At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
     12.4. No Waivers or Election of Remedies, Expenses, Etc.
     No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, the Guaranty Agreement or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under

-34-



--------------------------------------------------------------------------------



 



Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
     13.1. Registration of Notes.
     The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
     13.2. Transfer and Exchange of Notes.
     Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)),
subject to compliance with applicable securities laws, for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1.1. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representations set
forth in Section 6.2.
     13.3. Replacement of Notes.
     Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of

-35-



--------------------------------------------------------------------------------



 



an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
     14.1. Place of Payment.
     Subject to Section 14.2, payments of principal, Make-Whole Amount, if any,
and interest becoming due and payable on the Notes shall be made in New York,
New York at the office of Wells Fargo Bank, N.A. in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the office of a bank or
trust company in such jurisdiction.
     14.2. Home Office Payment.
     So long as any Purchaser or its nominee shall be the holder of any Note,
and notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

-36-



--------------------------------------------------------------------------------



 



15. EXPENSES, ETC.
     15.1. Transaction Expenses.
     Whether or not the transactions contemplated hereby are consummated, the
Company will pay all reasonable costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the Notes
or the Guaranty Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Notes or the Guaranty Agreement or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Notes or the Guaranty
Agreement, or by reason of being a holder of any Note, (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby, by the
Notes and the Guaranty Agreement and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $3,000. The Company will pay, and will
save each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).
     15.2. Survival.
     The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement, the Notes or the Guaranty Agreement, and the
termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may, in good faith, be relied upon, as made on the date
of Closing, by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement made as of
the date therein provided. Subject to the preceding sentence, this Agreement and
the Notes embody the entire agreement and understanding between each Purchaser
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.

-37-



--------------------------------------------------------------------------------



 



17. AMENDMENT AND WAIVER.
     17.1. Requirements.
     This Agreement and the Notes may be amended, and the observance of any term
hereof or thereof may be waived (either retroactively or prospectively), with
(and only with) the written consent of the Company and the Required Holders,
except that (a) no amendment or waiver of any of the provisions of Section 1, 2,
3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.
     17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, the Guaranty Agreement or of the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof, of the Notes or of the Guaranty Agreement unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.
     17.3. Binding Effect, etc.
     Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor

-38-



--------------------------------------------------------------------------------



 



any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
     17.4. Notes Held by Company, etc.
     Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein, in the Guaranty Agreement or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
18. NOTICES.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy or other electronic communication (including email) if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer (Telephone: (281)
765-7100; Fax: (281) 765-7175) or at such other address as the Company shall
have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative

-39-



--------------------------------------------------------------------------------



 



proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
20. CONFIDENTIAL INFORMATION.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (B) in response to
any subpoena or other legal process, (C) in connection with any litigation to
which such Purchaser is a party or (D) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, the
Guaranty Agreement and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee),

-40-



--------------------------------------------------------------------------------



 



such holder will enter into an agreement with the Company embodying the
provisions of this Section 20.
21. SUBSTITUTION OF PURCHASER.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
22. MISCELLANEOUS.
     22.1. Successors and Assigns.
     All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and permitted assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.
     22.2. Payments Due on Non-Business Days.
     Anything in this Agreement or the Notes to the contrary notwithstanding
(but without limiting the requirement in Section 8.4 that the notice of any
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
     22.3. Accounting Terms.
     All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure an item of Indebtedness using fair value
(as

-41-



--------------------------------------------------------------------------------



 



permitted by Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (formerly known as FASB 159) or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
     22.4. Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     22.5. Construction, etc.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     22.6. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
     22.7. Governing Law.
     This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
     22.8. Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or the Guaranty Agreement. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit,

-42-



--------------------------------------------------------------------------------



 



action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
[Remainder of page left intentionally blank. Next page is signature page.]

-43-



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

                  Very truly yours,    
 
                PATTERSON-UTI ENERGY, INC.    
 
           
 
  By:   /s/ John. E. Vollmer III    
 
  Name:  
 
John. E. Vollmer III    
 
  Title:   Senior Vice President – Corporate
Development, Chief Financial Officer and Treasurer    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

                  GIBRALTAR LIFE INSURANCE CO., LTD.     By:   Prudential
Investment Management (Japan), Inc., as Investment Manager         By:  
Prudential Investment Management, Inc., as Sub-Adviser    
 
               
 
      By:   /s/ Brian N. Thomas    
 
               
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President    

                  PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY     By:  
Prudential Investment Management, Inc., as investment manager    
 
                    By:   /s/ Brian N. Thomas                       Name:  
Brian N. Thomas         Title:   Vice President    

                  THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.     By:  
Prudential Investment Management (Japan), Inc., as Investment Manager        
By:   Prudential Investment Management, Inc., as Sub-Adviser    
 
               
 
      By:   /s/ Brian N. Thomas    
 
               
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President    
 
                FORETHOUGHT LIFE INSURANCE COMPANY     By:   Prudential Private
Placement Investors, L.P. (as Investment Advisor)         By:   Prudential
Private Placement Investors, Inc. (as its General Partner)    
 
               
 
      By:   /s/ Brian N. Thomas    
 
               
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
       
By:
  /s/ Brian N. Thomas    
 
       
Name:
  Brian N. Thomas    
Title:
  Vice President    

                  PHYSICIANS MUTUAL INSURANCE COMPANY     By:   Prudential
Private Placement Investors, L.P. (as Investment Advisor)         By:  
Prudential Private Placement Investors, Inc. (as its General Partner)    
 
               
 
      By:   /s/ Brian N. Thomas    
 
               
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President    
 
                BCBSM, INC. DBA BLUE CROSS AND BLUE SHIELD OF MINNESOTA     By:
  Prudential Private Placement Investors, L.P. (as Investment Advisor)        
By:   Prudential Private Placement Investors, Inc. (as its General Partner)    
 
               
 
      By:   /s/ Brian N. Thomas    
 
               
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA    
 
       
By:
  /s/ Laura M. Parrott    
 
       
Name:
  Laura M. Parrott    
Title:
  Director    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Howard Stern    
 
       
Name:
  Howard Stern    
Its:
  Authorized Representative    
 
        THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY
SEPARATE ACCOUNT
 
       
By:
  /s/ Howard Stern    
 
       
Name:
  Howard Stern    
Its:
  Authorized Representative    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



              AVIVA LIFE AND ANNUITY COMPANY     By:   Aviva Investors North
America, Inc., its authorized attorney-in-fact    
 
           
 
  By:   /s/ Tamara L. Harmon    
 
           
 
  Name:   Tamara L. Harmon    
 
  Title:   VP, Sr. Portfolio Manager    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



              JACKSON NATIONAL LIFE INSURANCE COMPANY     By:   PPM America,
Inc., as attorney in fact    
 
           
 
  By:   /s/ Brian Manczak    
 
           
 
  Name:   Brian Manczak    
 
  Title:   Vice President    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



              ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA     By:   Allianz
of America, Inc. as the authorized signatory and investment manager    
 
           
 
  By:   /s/ Gary Brown    
 
           
 
  Name:   Gary Brown    
 
  Title:   Chief Investment Officer – Fixed Income    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA    
 
       
By:
  /s/ Brian Keating    
 
       
Name:
  Brian Keating    
Title:
  Managing Director    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          ENSIGN PEAK ADVISORS, INC.    
 
       
By:
  /s/ Kevin Lund
 
    Name: Kevin Lund     Title: Vice President    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



              CUNA MUTUAL INSURANCE SOCIETY
CUMIS INSURANCE SOCIETY, INC.     By:   MEMBERS Capital Advisors, Inc., acting
as Investment Advisor    
 
           
 
  By:   /s/ Allen R. Cantrell
 
        Name: Allen R. Cantrell         Title: Managing Director, Investments  
 

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          ALLSTATE LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Breege A. Farrell
 
    Name: Breege A. Farrell    
 
       
By:
  /s/ Mark Cloghessy
 
    Name: Mark Cloghessy    
 
        Authorized Signatories    
 
        ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK    
 
       
By:
  /s/ Breege A. Farrell
 
    Name: Breege A. Farrell    
 
       
By:
  /s/ Mark Cloghessy
 
    Name: Mark Cloghessy    
 
        Authorized Signatories    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



              THE UNION CENTRAL LIFE INSURANCE COMPANY
AMERITAS LIFE INSURANCE CORP.
ACACIA LIFE INSURANCE COMPANY
FIRST AMERITAS LIFE INSURANCE CORP. OF NEW YORK
    By:   Summit Investment Partners, as Agent    
 
           
 
  By:   /s/ Andrew S. White
 
        Name: Andrew S. White         Title: Managing Director — Private
Placements    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY    
 
       
By:
  /s/ David Divine
 
    Name: David Divine     Title: Portfolio Manager    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          MODERN WOODMEN OF AMERICA    
 
       
By:
  /s/ Nick S. Coin
 
    Name: Nick S. Coin     Title: Treasurer & Investment Manager    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          THE OHIO NATIONAL LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Jed R. Martin
 
    Name: Jed R. Martin     Title: Vice President, Private Placements    
 
        OHIO NATIONAL LIFE ASSURANCE CORPORATION    
 
       
By:
  /s/ Jed R. Martin
 
    Name: Jed R. Martin     Title: Vice President, Private Placements    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



          AMERICAN NATIONAL INSURANCE COMPANY (ANICO)    
 
       
By:
  /s/ Gordon Dixon
 
    Name: Gordon Dixon     Title: Senior Vice President    

[Signature Page to Note Purchase Agreement - Patterson-UTI Energy, Inc.]

 



--------------------------------------------------------------------------------



 



Schedule A
Information Relating To Purchasers

          Purchaser Name   GIBRALTAR LIFE INSURANCE CO., LTD.
 
        Name in Which to Register Note(s)   GIBRALTAR LIFE INSURANCE CO., LTD.
 
        Registration number(s); principal amount(s)   RA-1; $16,081,000
 
        Payment on Account of Note(s)    
 
             Method   Federal Funds Wire Transfer
 
             Account Information   JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: Gibraltar Private
Account No.: P86246 (please do not include spaces)
Ref: “Accompanying Information” below
 
            All payments, other than principal, interest or Make-Whole Amount
shall be made by wire transfer of immediately available funds for credit to:
 
            JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Company
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due
October 5, 2020
 
       
 
  PPN:   703481 A*2
 
       
 
  Security No.:   INV11269
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Gibraltar Life Insurance
Co., Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-8953, Japan
Attention: Mizuho Matsumoto, Vice President of Investment Operations Team
E-mail: Mizuho.Matsumoto@gib-life.co.jp
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance

Schedule A-1



--------------------------------------------------------------------------------



 



          Instructions re: Delivery of Note(s)   Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attn: Thomas P. Donohue, Esq.
 
        Tax Identification Number   98-0408643

Schedule A-2



--------------------------------------------------------------------------------



 



          Purchaser Name   GIBRALTAR LIFE INSURANCE CO., LTD.
 
        Name in Which to Register Note(s)   GIBRALTAR LIFE INSURANCE CO., LTD.
 
        Registration number(s); principal amount(s)   RA-2; $5,379,000
 
        Payment on Account of Note(s)    
 
             Method   Federal Funds Wire Transfer
 
             Account Information   JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: GIB Private Placement USD
Account No.: P86406 (please do not include spaces)
Ref: “Accompanying Information” below
 
            All payments, other than principal, interest or Make-Whole Amount
shall be made by wire transfer of immediately available funds for credit to:
 
            JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Company
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due
October 5, 2020
 
       
 
  PPN:   703481 A*2
 
       
 
  Security No.:   INV11269
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Gibraltar Life Insurance
Co., Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-8953, Japan
Attention: Mizuho Matsumoto, Vice President of Investment Operations Team
E-mail: Mizuho.Matsumoto@gib-life.co.jp
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: Delivery of Note(s)   Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attn: Thomas P. Donohue, Esq.
 
        Tax Identification Number   98-0408643

Schedule A-3



--------------------------------------------------------------------------------



 



          Purchaser Name   PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
        Name in Which to Register Note(s)   PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY
 
        Registration number(s); principal amount(s)   RA-3; $13,500,000
 
        Payment on Account of Note(s)    
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: PRIAC
Account No.: P86329 (please do not include spaces)
 
            Each such wire transfer shall set forth the “Accompanying
Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
       
 
  Security No.:   INV11269
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Prudential Retirement
Insurance and Annuity Company
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102
Phone: 973-802-8107
Fax: 888-889-3832
 
        Address/Fax for All Other Notices   Prudential Retirement Insurance and
Annuity Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: Delivery of Note(s)   Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attn: Thomas P. Donohue, Esq.
 
        Tax Identification Number   06-1050034

Schedule A-4



--------------------------------------------------------------------------------



 



          Purchaser Name   THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
 
        Name in Which to Register Note(s)   THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.
 
        Registration number(s); principal amount(s)   RA-4; $8,040,000
 
        Payment on Account of Note(s)    
 
                  Method   Federal Funds Wire Transfer
 
                  Account Information   JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account No.: P86291
Account Name: The Prudential Life Insurance Company, Ltd
Ref: “Accompanying Information” below
 
            All payments, other than principal, interest or Make-Whole Amount,
on account of Notes held by such purchaser shall be made by wire transfer of
immediately available funds for credit to:
 
            JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due
October 5, 2020
 
       
 
  PPN:   703481 A*2
 
       
 
  Security No.:   INV11269
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   The Prudential Life
Insurance Company, Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan
Telephone: 81-3-5501-5190
Facsimile: 81-03-5501-5037
E-mail: osamu.egi@prudential.com
Attention: Osamu Egi, Team Leader of Financial Reporting Team
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: Delivery of Notes   Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attn: Thomas P. Donohue, Esq.
 
        Tax Identification Number   98-0433392 

Schedule A-5



--------------------------------------------------------------------------------



 



          Purchaser Name   FORETHOUGHT LIFE INSURANCE COMPANY
 
        Name in Which to Register Note(s)   FORETHOUGHT LIFE INSURANCE COMPANY
 
        Registration number(s); principal amount(s)   RA-5; $7,500,000
 
       
Payment on Account of Note(s)
       
 
             Method   Federal Funds Wire Transfer
 
             Account Information   State Street Bank & Trust Company
Boston, MA
ABA # 011000028
DDA # 24564783
For Further Credit:
Forethought Life Insurance Company
Fund # 3N1H
Ref: “Accompanying Information” below.
 
       
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due
October 5, 2020
 
       
 
  PPN:   703481 A*2 
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Forethought Life Insurance
Company
Attn: Russell L. Jackson
300 North Meridian, Suite 1800
Indianapolis, IN 46204
Phone: 317-223-2749
Email: russell.jackson@forethought.com

with copy to:

State Street Bank
Attn: Deb Hartner
801 Pennsylvania
Kansas City, MO 64105
Phone: 816-871-9218
Email: DSHartner@statestreet.com
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance

Schedule A-6



--------------------------------------------------------------------------------



 



          Purchaser Name   FORETHOUGHT LIFE INSURANCE COMPANY
 
        Instructions re: Delivery of Notes   DTC / New York Window
55 Water Street
New York, NY 10041
Attention: Robert Mendez
Ref: SSB Fund # 3N1H

With a copy to:
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141

and

Forethought Life Insurance Company
Attn: Eric Todd
300 North Meridian
Suite 1800
Indianapolis, IN 46204
 
        Tax Identification Number   06-1016329 

Schedule A-7



--------------------------------------------------------------------------------



 



          Purchaser Name   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
        Name in Which to Register Note(s)   THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA
 
        Registration number(s); principal amount(s)   RA-6; $5,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: Prudential — Managed Portfolio
Account No.: P86188 (do not include spaces)
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
       
 
  Security No.:   INV11269
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   The Prudential Insurance
Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn: Manager, Billings and Collections

with telephonic prepayment notices to:

Manager, Trade Management Group
Tel: 973-367-3141
Fax: 888-889-3832
 
        Address/Fax for All Other Notices   The Prudential Insurance Company of
America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: delivery of Note(s)   Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attn: Thomas P. Donohue, Esq.
 
        Tax Identification Number   22-1211670 

Schedule A-8



--------------------------------------------------------------------------------



 



          Purchaser Name   PHYSICIANS MUTUAL INSURANCE COMPANY
 
        Name in Which to Register Note(s)   HOW & CO.
 
        Registration number(s); principal amount(s)   RA-7; $3,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

The Northern Trust Company
Chicago, IL
ABA No.: 071000152
Account Name: Physicians Mutual Insurance Company
Account No.: 26-98845
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Physicians Mutual
Insurance Company
2600 Dodge Street
Omaha, NE 68131
Attention: Steve Scanlan
Fax: (402) 633-1096
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: delivery of Note(s)   The Northern Trust Company of New
York
Harborside Financial Center 10, Suite 1401
3 Second Street
Jersey City, NJ 07311
Attention: Jose Mero & Ruby Vega
Re: Physicians Mutual Insurance Company-Prudential; Account Number: 26-98845

With a copy to:

Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141
 
        Tax Identification Number   47-0270450 

Schedule A-9



--------------------------------------------------------------------------------



 



          Purchaser Name   BCBSM, INC. DBA BLUE CROSS AND BLUE SHIELD OF
MINNESOTA
 
        Name in Which to Register Note(s)   BLUE CROSS AND BLUE SHIELD OF
MINNESOTA
 
        Registration number(s); principal amount(s)   RA-8; $1,500,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

U.S. Bank N.A.
ABA No.: 091000022
Account No. 180183083765
60 Livingston Avenue
St. Paul, MN 55107
Attn: Income Team (PPN Number, Account No. 10561811 and payment breakdown)
Ref: “Accompanying Information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Blue Cross and Blue Shield
of Minnesota
1303 Corporate Center Drive
Eagan, MN 55121-1204
Attention: James K. Rochat, Director, Investments
Telephone: (651) 662-8372
Facsimile: (651) 662-2164
 
        Address/Fax for All Other Notices   Prudential Private Placement
Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director, Energy and Corporate Finance
 
        Instructions re: delivery of Note(s)   U.S. Bank
Cindy Procai EP MN WS41
60 Livingston Ave.
St. Paul, MN 55107
Attention: Kate O’Connor
Telephone: (651) 495-4175
Re: Blue Cross & Blue Shield of Minnesota; Account Number: 10561811

With a copy to:

Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141
 
        Tax Identification Number   41-0984460 

Schedule A-10



--------------------------------------------------------------------------------



 



          Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
        Name in Which to Register Note(s)   TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
 
        Registration number(s); principal amount(s)   RA-9; $52,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Automated Clearing House System

JPMorgan Chase Bank, N.A.
ABA# 021-000-021
Account #: 900-9-000200
Account Name: TIAA
For further credit to: Account # G07040
Ref: “Accompanying information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Teachers Insurance and
Annuity Association of America
730 Third Avenue
New York, NY 10017
Attn: Securities Accounting Division
Phone: 212-916-4109
Fax: 212-916-6955

With a copy to:

JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, NJ 07101

And:

Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, NY 10017
Attn: Global Private Markets
Tel: 212-916-6547 (Lisa M. Ferraro)
     212-916-4000 (General Number)
Email: lferraro@tiaa-cref.org
 
        Address/Fax for All Other Notices   Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, NY 10017
Attn: Global Private Markets
Tel: 212-916-6547 (Lisa M. Ferraro)
     212-916-4000 (General Number)
Email: lferraro@tiaa-cref.org

Schedule A-11



--------------------------------------------------------------------------------



 



          Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
        Instructions re: delivery of Note(s)   JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept.
For TIAA A/C# G07040
 
        Tax Identification Number   13-1624203 

Schedule A-12



--------------------------------------------------------------------------------



 



          Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
        Name in Which to Register Note(s)   THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY
 
        Registration number(s); principal amount(s)   RA-10; $45,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of: Northwestern Mutual Life Account No. 182380324521
Ref: “Accompanying information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   The Northwestern Mutual
Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Treasury & Investment Operations
Email: privates@northwesternmutual.com
 
        Address/Fax for All Other Notices   The Northwestern Mutual Life
Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Securities Department
Email: privateinvest@northwesternmutual.com
 
        Instructions re: delivery of Note(s)   The Northwestern Mutual Life
Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Matthew E. Gabrys, Esq.
 
        Tax Identification Number   39-0509570 

Schedule A-13



--------------------------------------------------------------------------------



 



          Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT
 
        Name in Which to Register Note(s)   THE NORTHWESTERN MUTUAL LIFE
INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT
 
        Registration number(s); principal amount(s)   RA-11; $2,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of: Northwestern Mutual Life-GASA Account No. 182380324018
Ref: “Accompanying information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   The Northwestern Mutual
Life Insurance Company for its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Investment Operations
Email: privates@northwesternmutual.com
 
        Address/Fax for All Other Notices   The Northwestern Mutual Life
Insurance Company for its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Securities Department
Email: privateinvest@northwesternmutual.com
 
        Instructions re: delivery of Note(s)   The Northwestern Mutual Life
Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Matthew E. Gabrys, Esq.
 
        Tax Identification Number   39-0509570 

Schedule A-14



--------------------------------------------------------------------------------



 



          Purchaser Name   AVIVA LIFE AND ANNUITY COMPANY
 
        Name in Which to Register Note(s)   HARE & CO.
 
        Registration number(s); principal amount(s)   RA-12; $28,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name: Aviva Life and Annuity Co-Annuity
Custody Account Number: 010048
Ref: “Accompanying Information” below.
 
       
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address / Fax # / Email for all Notices, including Financials,
Compliance and Requests   PREFERRED REMITTANCE:
privateplacements@avivainvestors.com

Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Placements
 
        Instructions re: delivery of Notes   The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: Aviva Life and Annuity Co-Annuity, A/C #010048
 
        Tax Identification Number   42-0175020 (Aviva Life and Annuity Company)
13-6062916 (Hare & Co.) 

Schedule A-15



--------------------------------------------------------------------------------



 



          Purchaser Name   AVIVA LIFE AND ANNUITY COMPANY
 
        Name in Which to Register Note(s)   HARE & CO.
 
        Registration number(s); principal amount(s)   RA-13; $7,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: ALAC — Private FI
Custody Account Name: ALAC — Private FI
Custody Account Number: 447702
Ref: “Accompanying Information” below.
 
       
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address / Fax # / Email for all Notices, including Financials,
Compliance and Requests   PREFERRED REMITTANCE:
privateplacements@avivainvestors.com

Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Placements
 
        Instructions re: delivery of Notes   The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: ALAC — Private FI, A/C #447702
 
        Tax Identification Number   42-0175020 (Aviva Life and Annuity Company)
13-6062916 (Hare & Co.) 

Schedule A-16



--------------------------------------------------------------------------------



 



          Purchaser Name   JACKSON NATIONAL LIFE INSURANCE COMPANY
 
        Name in Which to Register Note(s)   JACKSON NATIONAL LIFE INSURANCE
COMPANY
 
        Registration number(s); principal amount(s)   RA-14; $10,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

The Bank of New York
ABA # 021-000-018
BNF Account #: IOC566
FBO: JNL A/C # 187242
Ref: “Accompanying information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Jackson National Life
Insurance Company
c/o The Bank of New York
Attn: P & I Department
P.O. Box 19266
Newark, NJ 07195
Tel: (718) 315-3035
Fax: (718) 315-3076
 
        Address/Fax for All Other Notices   PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL 60606-1228
Attn: Private Placements — Brian Manczak
Tel: (312) 634-7885
Fax: (312) 634-0054

with a copy to

PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL 60606-1228
Attn: Investment Accounting — Craig Close
Tel: (312) 634-2502
Fax: (312) 634-0906

With copies of Financial Information also to:

Jackson National Life Insurance Company
225 West Wacker Drive, Suite 1500
Chicago, IL 60606-1228
Attn: Investment Accounting — Mark Stewart
Tel: (517) 637-3190
Fax: (517) 706-5503

Schedule A-17



--------------------------------------------------------------------------------



 



          Purchaser Name   JACKSON NATIONAL LIFE INSURANCE COMPANY
 
        Instructions re: delivery of Note(s)   The Bank of New York
Special Processing — Window A
One Wall Street, 3rd Floor
New York, NY 10286
Ref: JNL — JNL ELI/ Non Insul., A/C #187242
 
        Tax Identification Number   38-1659835 

Schedule A-18



--------------------------------------------------------------------------------



 



          Purchaser Name   JACKSON NATIONAL LIFE INSURANCE COMPANY
 
        Name in Which to Register Note(s)   JACKSON NATIONAL LIFE INSURANCE
COMPANY
 
        Registration number(s); principal amount(s)   RA-15; $10,000,000  
Payment on Account of Note(s)

Method

Account Information  

Federal Funds Wire Transfer

The Bank of New York
ABA # 021-000-018     BNF Account #: IOC566     FBO: JNL A/C # 187244     Ref:
“Accompanying information” below
 
       
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020 
 
       
 
  PPN:   703481 A*2 
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Jackson National Life
Insurance Company
c/o The Bank of New York
Attn: P & I Department
P.O. Box 19266
Newark, NJ 07195
Tel: (718) 315-3035
Fax: (718) 315-3076
 
        Address/Fax for All Other Notices   PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL 60606-1228
Attn: Private Placements — Brian Manczak
Tel: (312) 634-7885
Fax: (312) 634-0054

with a copy to

PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL 60606-1228
Attn: Investment Accounting — Craig Close
Tel: (312) 634-2502
Fax: (312) 634-0906

With copies of Financial Information also to:

Jackson National Life Insurance Company
225 West Wacker Drive, Suite 1500
Chicago, IL 60606-1228
Attn: Investment Accounting — Mark Stewart
Tel: (517) 637-3190
Fax: (517) 706-5503

Schedule A-19



--------------------------------------------------------------------------------



 



          Purchaser Name   JACKSON NATIONAL LIFE INSURANCE COMPANY
 
        Instructions re: delivery of Note(s)   The Bank of New York
Special Processing — Window A
One Wall Street, 3rd Floor
New York, NY 10286
Ref: JNL — JNL MVA, A/C #187244

 
        Tax Identification Number   38-1659835 

Schedule A-20



--------------------------------------------------------------------------------



 



          Purchaser Name   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
 
        Name in Which to Register Note(s)   MAC & CO.
 
        Registration number(s); principal amount(s)   RA-16; $15,000,000
 
        Payment on Account of Note(s)

      Method

      Account Information  

Federal Funds Wire Transfer

MAC & CO.
The Bank of New York Mellon
ABA # 011001234
Mellon Bank Account No. AZAF6700012
DDA 125261
Cost Center 1253
Ref: “Accompanying Information” below
For Credit to Portfolio Account: AZLife AZAF6700012
 
       
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2
 
            Due date and application (as among principal, interest or Make-Whole
Amount) of the payment being made.
 
        Address/Fax for Notices Related to Payments   Allianz Life Insurance
Company of North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Phone: 203-221-8580
Fax: 203-221-8539
E-mail: Brian.Landry@azoa.com

With a copy to:

Kathy Muhl
Supervisor — Income Group
The Bank of New York Mellon
Three Mellon Center — Room 153-1818
Pittsburgh, PA 15259
Tel: 412-234-5192
Fax: 412-236-0800
E-mail: Kathy.muhl@bnymellon.com
 
        Address/Fax for All Other Notices   Allianz Life Insurance Company of
North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Tel: 203-221-8580
Fax: 203-221-8539
E-mail: Brian.landry@azoa.com

Schedule A-21



--------------------------------------------------------------------------------



 



          Purchaser Name   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
 
        Instructions re: delivery of Notes   Mellon Securities Trust Company
One Wall Street
3rd Floor, Receive Window C
New York, NY 10286
For Credit to: Allianz Life Insurance Company of North America,
AZLife AZAF6700012
 
        Tax Identification Number   41-1366075 

Schedule A-22



--------------------------------------------------------------------------------



 



     
Purchaser Name
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
   
Name in Which to Register Note(s)
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
   
Registration number(s); principal amount(s)
  RA-17; $15,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Funds Wire Transfer
 
   
       Account Information
  JP Morgan Chase
 
  ABA #021000021
 
  Chase/NYC/CTR/BNF
 
  A/C 900-9-000200
 
  Reference A/C #G05978, Guardian Life, and “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for all Notices
  The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
 
  Attn: Brian Keating
 
  Investment Department 9-A
 
  FAX # (212) 919-2658/2656
 
   
Instructions re: delivery of Notes
  JP Morgan Chase Bank
 
  4 Chase Metrotech Center — 3rd Floor
 
  Brooklyn, NY 11245-0001
 
  Reference A/C #G05978, Guardian Life
 
   
Tax Identification Number
  13-5123390 

Schedule A-23



--------------------------------------------------------------------------------



 



     
Purchaser Name
  ENSIGN PEAK ADVISORS, INC.
 
   
Name in Which to Register Note(s)
  ENSIGN PEAK ADVISORS, INC.
 
   
Registration number(s); principal amount(s)
  RA-18; $12,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Funds Wire Transfer
 
   
       Account Information
  Zions First National Bank
 
  ABA 124000054
 
  Acct # 01-20001-3
 
  Acct Name: Ensign Peak Advisors
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, premium and interest) of the
payment being made.
 
   
Address/Fax for all Notices
  Ensign Peak Advisors, Inc.
 
  50 East North Temple, 15th Floor
 
  Salt Lake City, UT 84150
 
  Email: custody@ensignpeak.org
 
  Attn: Scott Colton (801-240-1066) or Greg Tarbet (801-240-5949)
 
  Fax: 801-240-2202
 
   
Instructions re: delivery of Notes
  Ensign Peak Advisors, Inc.
 
  50 East North Temple, 15th Floor
 
  Salt Lake City, UT 84150
 
  Email: custody@ensignpeak.org
 
  Attn: Scott Colton (801-240-1066) or Greg Tarbet (801-240-5949)
 
  Fax: 801-240-2202
 
   
Tax Identification Number
  84-1432969 

Schedule A-24



--------------------------------------------------------------------------------



 



     
Purchaser Name
  CUNA MUTUAL INSURANCE SOCIETY
 
   
Name in Which to Register Note(s)
  TURNKEYS + CO
 
   
Registration number(s); principal amount(s)
  RA-19; $8,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Federal Funds Wire Transfer
 
   
       Account Information
  State Street Bank
 
  ABA #11000028
 
  Account Name: CUNA Mutual Insurance Society
 
  DDA#: 1044-851-2
 
  Reference Fund #ZT1E and “Accompanying information” below

         
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address / Fax # for all notices
  Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM
 
   
 
  CUNA Mutual Insurance Society
 
  c/o MEMBERS Capital Advisors, Inc.
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456

         
 
  Attn:   Allen Cantrell (Al.Cantrell@cunamutual.com)
 
      John Britt (john.britt@cunamutual.com)
 
      Carrie Snell (carrie.snell@cunamutual.com)
 
       
 
  Fax:   608-236-8228 (Allen Cantrell)
 
      860-693-6402 (John Britt)
 
      608-231-8639 (Carrie Snell)

     
Instructions re Delivery of Note(s)
  State Street Bank
 
  DTC/New York Window
 
  55 Water Street
 
  Plaza Level – 3rd Floor
 
  New York, NY 10041
 
  Attn: Robert Mendez
 
  Ref: ZT1E / Turnkeys + CO
 
   
Tax Identification Number
  39-0230590 

Schedule A-25



--------------------------------------------------------------------------------



 



     
Purchaser Name
  CUMIS INSURANCE SOCIETY, INC.
 
   
Name in Which to Register Note(s)
  TURNJETTY + CO.
 
   
Registration number(s); principal amount(s)
  RA-20; $2,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Federal Funds Wire Transfer
 
   
       Account Information
  State Street Bank
 
  ABA #11000028
 
  Account Name: CUMIS Insurance Society, Inc.
 
  DDA#: 1658-736-2
 
  Reference Fund #ZT1i and “Accompanying information” below

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for all Notices
  Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM
 
   
 
  CUMIS Insurance Society, Inc.
 
  c/o MEMBERS Capital Advisors, Inc.
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456

         
 
  Attn:   Allen Cantrell (Al.Cantrell@cunamutual.com)
 
      John Britt (john.britt@cunamutual.com)
 
      Carrie Snell (carrie.snell@cunamutual.com)
 
       
 
  Fax:   608-236-8228 (Allen Cantrell)
 
      860-693-6402 (John Britt)
 
      608-231-8639 (Carrie Snell)

     
Instructions re: delivery of Notes
  State Street Bank
 
  DTC/New York Window
 
  55 Water Street
 
  Plaza Level – 3rd Floor
 
  New York, NY 10041
 
  Attn: Robert Mendez
 
  Ref: ZT1i / Turnjetty + CO
 
   
Tax Identification Number
  39-0972608 

Schedule A-26



--------------------------------------------------------------------------------



 



     
Purchaser Name
  ALLSTATE LIFE INSURANCE COMPANY
 
   
Name in Which to Register Note(s)
  ALLSTATE LIFE INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-21; $5,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Federal Funds Wire Transfer
 
   
       Account Information
  Citibank
 
  ABA #: 021000089
 
  Account Name: Allstate Life Insurance Company Collection Account - PP
 
  Account #: 30547007
 
  Ref: OBI 703481 A*2, Credit Name, Coupon, Maturity
 
  Payment Due Date (MM/DD/YY) and type and amount of payment being made.
 
  Example: P ________ (Enter “P” and amount of principal being remitted, for
example, P5000000.00) — I ________ (Enter “I” and amount of interest being
remitted, for example, I225000.00)

         
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address / Fax # for notices related to scheduled payments, payments or rate
resets
  Allstate Life Insurance Company
c/o Allstate Investments LLC
Investment Operations — Private Placements
 
  3075 Sanders Road, STE G4A
 
  Northbrook, IL 60062-7127
 
  Tel: 847-402-6672 Private Placements
 
  Fax: 847-326-7032
 
  And via Email: PrivateIOD@allstate.com
 
   
Address / Fax # for all other notices
  Allstate Life Insurance Company
 
  c/o Allstate Investments LLC
 
  Private Placements Department
 
  3075 Sanders Road, STE G3A
 
  Northbrook, IL 60062-7127
 
  Tel: 847-402-7117
 
  Fax: 847-402-3092
 
  Email: PrivateCompliance@allstate.com
 
   
Instructions re: delivery of Note(s)
  Citibank N.A.
 
  333 Park Avenue
 
  Level B Vault
 
  New York, NY 10022
 
  Attn: Danny Reyes
 
  For Allstate Life Insurance Company/Safekeeping Account No. 846627
 
   
Tax Identification Number
  36-2554642 

Schedule A-27



--------------------------------------------------------------------------------



 



     
Purchaser Name
  ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
 
   
Name in Which to Register Note(s)
  ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
 
   
Registration number(s); principal amount(s)
  RA-22; $5,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Federal Funds Wire Transfer
 
   
       Account Information
  Citibank
 
  ABA #: 021000089
 
  Account Name: Allstate Life Insurance Company of New York Collection Account
 
  Account #: 30547066
 
  Ref: OBI 703481 A*2, Credit Name, Coupon, Maturity
 
  Payment Due Date (MM/DD/YY) and type and amount of payment being made.
 
  Example: P                      (Enter “P” and amount of principal being
remitted, for example, P5000000.00) — I       (Enter “I” and amount of interest
being remitted, for example, I225000.00)

         
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address / Fax # for notices related to scheduled payments, payments or rate
resets
  Allstate Life Insurance Company of New York
c/o Allstate Investments LLC
Investment Operations — Private Placements
 
  3075 Sanders Road, STE G4A
 
  Northbrook, IL 60062-7127
 
  Tel: 847-402-6672 Private Placements
 
  Fax: 847-326-7032
 
  And via Email: PrivateIOD@allstate.com
 
   
Address / Fax # for all other notices
  Allstate Life Insurance Company of New York
 
  c/o Allstate Investments LLC
 
  Private Placements Department
 
  3075 Sanders Road, STE G3A
 
  Northbrook, IL 60062-7127
 
  Tel: 847-402-7117
 
  Fax: 847-402-3092
 
  Email: PrivateCompliance@allstate.com
 
   
Instructions re: delivery of Note(s)
  Citibank N.A.
 
  333 Park Avenue
 
  Level B Vault
 
  New York, NY 10022
 
  Attn: Danny Reyes
 
  For Allstate Life Insurance Company of New York/Safekeeping Account No. 846684
 
   
Tax Identification Number
  36-2608394 

Schedule A-28



--------------------------------------------------------------------------------



 



     
Purchaser Name
  THE UNION CENTRAL LIFE INSURANCE COMPANY
 
   
Name in Which to Register Note(s)
  CUDD & CO. AS NOMINEE FOR THE UNION CENTRAL LIFE INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-23; $3,000,000
 
   
Payment on Account of Note(s)
     
       Method
  Federal Funds Wire Transfer  
       Account Information
  JPMorgan Chase Bank
 
  ABA #021-000-021
 
  DDA Clearing Account: 9009002859
 
  Further Credit — Custody Fund P72228 (The Union Central Life Insurance
Company)
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  The Union Central Life Insurance Company
1876 Waycross Rd.
 
  Cincinnati, Ohio 45240
 
  Attn: Treasury Department
 
  Fax: 513-674-5275
 
   
Address/Fax for All Other Notices
  The Union Central Life Insurance Company
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
  Fax: 402-467-6970
 
   
Instructions re: delivery of Notes
  JPMorgan Chase Bank
 
  4 Chase Metrotech Center, 3rd Floor
 
  Brooklyn, NY 11245-0001
 
  Attn: Physical Receive Department
 
  Ref: Account P72228, The Union Central Life Insurance Company
 
   
Tax Identification Number
  31-0472910 (Union Central)
 
  13-6022143 (Cudd & Co.)

Schedule A-29



--------------------------------------------------------------------------------



 



     
Purchaser Name
  AMERITAS LIFE INSURANCE CORP.
 
   
Name in Which to Register Note(s)
  CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE CORP.
 
   
Registration number(s); principal amount(s)
  RA-24; $2,000,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Bank Wire Transfer of Federal or Other Immediately Available Funds
 
   
       Account Information
  JPMorgan Chase Bank
 
  ABA #021-000-021
 
  DDA Clearing Account: 9009002859
 
  Further Credit — Custody Fund P72220 for Ameritas Life Insurance Corp.
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  Ameritas Life Insurance Corp.
c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
  Fax: 402-467-6970
 
   
Address/Fax for All Other Notices
  Ameritas Life Insurance Corp.
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
   
Instructions re: delivery of Notes
  JPMorgan Chase Bank, N.A.
 
  4 Chase Metrotech Center, 3rd Floor
 
  Brooklyn, NY 11245-0001
 
  Attn: Physical Receive Department
 
  Ref: Account P72220, Ameritas Life Insurance Corp.
 
   
Tax Identification Number
  47-0098400 (Ameritas)
 
  13-6022143 (Cudd & Co.)

Schedule A-30



--------------------------------------------------------------------------------



 



     
Purchaser Name
  ACACIA LIFE INSURANCE COMPANY
 
   
Name in Which to Register Note(s)
  CUDD & CO. AS NOMINEE FOR ACACIA LIFE INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-25; $800,000
 
   
Payment on Account of Note(s)
   
 
   
       Method
  Bank Wire Transfer of Federal or Other Immediately Available Funds
 
   
       Account Information
  JPMorgan Chase Bank
 
  ABA #021-000-021
 
  DDA Clearing Account: 9009002859
 
  Further Credit — Custody Fund P72216 for Acacia Life Insurance Company
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  Acacia Life Insurance Company
c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
  Fax: 402-467-6970
 
   
Address/Fax for All Other Notices
  Acacia Life Insurance Company
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
   
Instructions re: delivery of Notes
  JPMorgan Chase Bank, N.A.
 
  4 Chase Metrotech Center, 3rd Floor
 
  Brooklyn, NY 11245-0001
 
  Attn: Physical Receive Department
 
  Ref: Account P72216, Acacia Life Insurance Company
 
   
Tax Identification Number
  53-022880 (Acacia)
 
  13-6022143 (Cudd & Co.)

Schedule A-31



--------------------------------------------------------------------------------



 



     
Purchaser Name
  FIRST AMERITAS LIFE INSURANCE CORP. OF NEW YORK
 
   
Name in Which to Register Note(s)
  CUDD & CO. AS NOMINEE FOR FIRST AMERITAS LIFE INSURANCE CORP. OF NEW YORK
 
   
Registration number(s); principal amount(s)
  RA-26; $200,000
 
   
Payment on Account of Note(s)
     
       Method
  Bank Wire Transfer of Federal or Other Immediately Available Funds
 
   
       Account Information
  JPMorgan Chase Bank
 
  ABA #021-000-021
 
  DDA Clearing Account: 9009002859
 
  Further Credit — Custody Fund P72225 for First Ameritas Life Insurance Corp.
of New York
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  First Ameritas Life Insurance Corp. of New York
c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
  Fax: 402-467-6970
 
   
Address/Fax for All Other Notices
  First Ameritas Life Insurance Corp. of New York
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
 
   
Instructions re: delivery of Notes
  JPMorgan Chase Bank, N.A.
 
  4 Chase Metrotech Center, 3rd Floor
 
  Brooklyn, NY 11245-0001
 
  Attn: Physical Receive Department
 
  Ref: Account P72225, First Ameritas Life Insurance Corp. of New York
 
   
Tax Identification Number
  13-3758127 (First Ameritas)
 
  13-6022143 (Cudd & Co.)

Schedule A-32



--------------------------------------------------------------------------------



 



      Purchaser Name   SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY  
Name in Which to Register Note(s)
  SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-27; $5,000,000
 
   
Payment on Account of Note(s)
   
 
   
Method

Account Information
  Federal Funds Wire Transfer

State Street Bank and Trust Company
Boston, MA 02101
ABA #: 011000028
For further credit to: Southern Farm Bureau Life Insurance Company,
                                      DDA #: 59848127
                                      Account #: EQ83

 
  Ref: “Accompanying Information” below

         
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.

 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MA 39213
Attn: Investment Department
 
   
Address/Fax for All Other Notices
  Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Attn: Investment Department — David Divine
Fax: 601-981-3605
Email: ddivine@sfbli.com
 
   
Instructions re: delivery of Note(s)
  David Divine
Southern Farm Bureau Life Insurance Co.
1401 Livingston Lane
Jackson, MS 39213
 
   
Tax Identification Number
  64-0283583

Schedule A-34



--------------------------------------------------------------------------------



 



      Purchaser Name   MODERN WOODMEN OF AMERICA  
Name in Which to Register Note(s)
  MODERN WOODMEN OF AMERICA
 
   
Registration number(s); principal amount(s)
  RA-28; $4,000,000
 
   
Payment on Account of Note(s)
   
 
   
Method

Account Information
  Federal Funds Wire Transfer

The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA # 071-000-152
Account Name:    Modern Woodmen of America
Account #:             84352

 
  Ref: “Accompanying Information” below

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020
 
       
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201
Attn: Investment Accounting Department
Fax: 309-793-5688
 
   
Address/Fax for All Other Notices
  Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201
Attn: Investment Department
Fax: 309-793-5574
Email: Investments@Modern-Woodmen.org
 
   
Instructions re: delivery of Note(s)
  Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201
Attn: Doug Pannier
 
   
Tax Identification Number
  36-1493430

Schedule A-35



--------------------------------------------------------------------------------



 



     
Purchaser Name
  THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
   
Name in Which to Register Note(s)
  THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-29; $2,000,000
 
   
Payment on Account of Note(s)
     
Method
  Federal Funds Wire Transfer
 
   
Account Information
  U.S. Bank N.A.
 
  5th & Walnut Streets
 
  Cincinnati, OH 45202
 
  ABA #042-000013
 
  For credit to The Ohio National Life Insurance Company Account
 
  No. 910-275-7
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.
 
       
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020  
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address / Fax # for all notices
  The Ohio National Life Insurance Company
 
  One Financial Way
 
  Cincinnati, OH 45242
 
  Attention: Investment Department
 
  Fax: 513-794-4506
 
   
Instructions re: delivery of Notes
  The Ohio National Life Insurance Company
 
  Attn: Investments
 
  One Financial Way
 
  Cincinnati, OH 45242
 
  Attn: Jed Martin
 
   
Tax Identification Number
  31-0397080

Schedule A-36



--------------------------------------------------------------------------------



 



     
Purchaser Name
  OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
   
Name in Which to Register Note(s)
  OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
   
Registration number(s); principal amount(s)
  RA-30; $2,000,000
 
   
Payment on Account of Note(s)
     
Method
  Federal Funds Wire Transfer
 
   
Account Information
  U.S. Bank N.A.
 
  5th & Walnut Streets
 
  Cincinnati, OH 45202
 
  ABA #042-000013
 
  For credit to Ohio National Life Assurance Corporation Account
 
  No. 865-215-8
 
  Ref: “Accompanying Information” below.

         
Accompanying Information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.  
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020  
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address / Fax # for all notices
  Ohio National Life Assurance Corporation
 
  One Financial Way
 
  Cincinnati, OH 45242
 
  Attention: Investment Department
 
  Fax: 513-794-4506
 
   
Instructions re: delivery of Notes
  The Ohio National Life Insurance Company
 
  Attn: Investments
 
  One Financial Way
 
  Cincinnati, OH 45242
 
  Attn: Jed Martin
 
   
Tax Identification Number
  31-0962495 

Schedule A-37



--------------------------------------------------------------------------------



 



     
Purchaser Name
  AMERICAN NATIONAL INSURANCE COMPANY
 
   
Name in Which to Register Note(s)
  AMERICAN NATIONAL INSURANCE COMPANY
 
   
Registration number(s); principal amount(s)
  RA-31; $5,000,000
 
   
Payment on Account of Note(s)
   
 
   
Method
  Federal Funds Wire Transfer
 
   
Account Information
  SEI Private Trust Co.
 
  1 Freedom Valley Dr.
 
  Oaks, PA 19456
 
  ABA #031976161
 
  Sub Account: 1050
 
  Account Name: American National Insurance Company
 
  Account Number: 328655
 
  FFC to: Moody National Bank
 
  Trust Account: 1856063500
 
  Ref: “Accompanying Information” below

         
Accompanying information
  Name of Issuer:   PATTERSON-UTI ENERGY, INC.  
 
  Description of Security:   4.97% Series A Senior Notes due October 5, 2020  
 
  PPN:   703481 A*2

     
 
  Due date and application (as among principal, interest or Make-Whole Amount)
of the payment being made.
 
   
Address/Fax for Notices Related to Payments
  SEI Private Trust Co.
1 Freedom Valley Dr.
 
  Oaks, PA 19456
 
  Attn: William Seick
 
  484-676-2554
 
   
Address/Fax for All Other Notices
  American National Insurance Company
 
  2450 South Shore Blvd., Suite 400
 
  League City, TX 77573
 
  Attn: Anne Lemire
 
  281-538-4981 
 
   
Instructions re: delivery of Note(s)
  The Bank of New York
 
  One Wall Street — 3rd Floor
 
  New York, NY 10286
 
  Window A
 
  328655/SEIT-FBO Moody National Bank
 
   
Tax Identification Number
  74-1484030 

Schedule A-38



--------------------------------------------------------------------------------



 



Schedule B
Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Accountant’s Certificate” is defined in Section 7.1(b).
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Affiliated Entity” means the Subsidiaries of the Company and any of their
or the Company’s respective Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Anti-Money Laundering Laws” is defined in Section 5.16(c).
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Blocked Person” is defined in Section 5.16(a).
     “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Houston, Texas are
required or authorized to be closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its

Schedule B-1



--------------------------------------------------------------------------------



 



subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” has the meaning specified in the introductory paragraph hereto or
any successor that becomes such in the manner prescribed in Section 10.2.
     “Confidential Information” is defined in Section 20.

Schedule B-2



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes (including
state franchise taxes based on income or similar taxes based on income) payable
by the Company and its Subsidiaries for such period, (iii) depreciation,
depletion and amortization expense for such period and (iv) other expenses of
the Company and its Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period and minus, to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters, if the Company or any Subsidiary has had a material acquisition or
disposition during such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such material acquisition
or disposition had occurred on the first day of such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Company and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness; and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
     “Consolidated Net Worth” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Company and its Subsidiaries on that date.
     “Consolidated Total Assets” means, as of any date, the assets and
properties of the Company and its Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.
     “Control Event” means the execution by all parties thereto of any written
agreement which, when fully performed by the parties thereto, would result in a
Change of Control.
     “Credit Parties” means, collectively, the Company and each Guarantor.
     “Debt Prepayment Application” means, with respect to any Disposition under
Section 10.6(e) of any assets, the application by the Company or any Subsidiary,
as the case may be, of

Schedule B-3



--------------------------------------------------------------------------------



 



cash in an amount equal to the net proceeds with respect to such Disposition to
pay Senior Indebtedness (other than (a) Senior Indebtedness owing to the Company
or any of its Subsidiaries or any Affiliate and (b) Senior Indebtedness in
respect of any revolving credit or similar facilities providing the Company or
any Subsidiary with the right to obtain loans or other extensions of credit from
time to time, unless in connection with such payment of Senior Indebtedness the
availability of credit under such credit facility is permanently reduced by an
amount not less than the amount of such prepayment), provided that in the course
of making such application the Company shall offer to prepay each outstanding
Note, in accordance with Section 8.8, in a principal amount which equals the
Ratable Portion of such Note in respect of such Disposition.
     “Debt Prepayment Transfer” is defined in Section 8.8(a).
     “Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” with respect to any Note, has the meaning given in such
Note.
     “Disclosure Documents” is defined in Section 5.3.
     “Disposition” is defined in Section 10.6.
     “Domestic Subsidiary” means any Subsidiary of the Company that is not a
Foreign Subsidiary.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

Schedule B-4



--------------------------------------------------------------------------------



 



and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, in each case, as amended from time to time.
     “FERC” is defined in Section 5.17(b).
     “Financing Documents” means this Agreement, the Notes, the Guaranty
Agreement and each other document, guaranty, instrument or agreement delivered
in connection with the transactions contemplated hereby, as each may be amended,
restated or otherwise modified from time to time.
     “Foreign Subsidiary” means any Subsidiary of the Company that is
incorporated under the laws of a jurisdiction other than the United States, any
State of the United States or the District of Columbia and maintains the major
portion of its assets outside the United States.
     “Form 10-K” is defined in Section 7.1(b).
     “Form 10-Q” is defined in Section 7.1(a).
     “FPA” is defined in Section 5.17(b).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or
     (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

Schedule B-5



--------------------------------------------------------------------------------



 



     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means (a) each Domestic Subsidiary of the Company party to the
Guaranty Agreement as of the date of Closing (other than Immaterial
Subsidiaries) and (b) each other Subsidiary of the Company or other entity that
becomes a Guarantor pursuant to Section 9.8; provided, however, any Person
constituting a Guarantor as described in any of the preceding clauses of this
definition shall cease to constitute a Guarantor when it is released from its
obligations under the Guaranty Agreement in accordance with Section 9.8(c).
     “Guaranty Agreement” is defined in Section 1.2.
     “Guaranty Joinder Agreement” is defined in Section 9.8(a).
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note the Person in whose name such Note
is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Company or any of its Subsidiaries in any and
all oil, gas and other

Schedule B-6



--------------------------------------------------------------------------------



 



liquid or gaseous hydrocarbon properties and interests, including without
limitation, mineral fee or lease interests, production sharing agreements,
concession agreements, license agreements, service agreements, risk service
agreements or similar Hydrocarbon interests granted by an appropriate
Governmental Authority, farmout, overriding royalty and royalty interests, net
profit interests, oil payments, production payment interests and similar
interests in Hydrocarbons, including any reserved or residual interests of
whatever nature.
     “Hydrocarbons” means oil, gas, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including, without limitation, kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.
     “Immaterial Subsidiary” means Ambar Lone Star Fluids Services LLC and any
Subsidiary having total assets (real or personal, tangible or intangible) of
less than $100,000.
     “include”, “includes” and “including”, as used in any Financing Document,
shall be deemed to be followed by the phrase “without limitation”.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) (i) reimbursement obligations of such Person in respect of letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; and (ii) contingent
obligations of such Person in respect of letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable to a Person in the
United States or Canada in the ordinary course of business and, in each case,
not past due for more than 60 days, and (ii) trade accounts payable to a Person
in a country other than the United States or Canada in the ordinary course of
business and, in each case, not past due for more than 120 days);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases;
     (g) Off-Balance Sheet Liabilities;

Schedule B-7



--------------------------------------------------------------------------------



 



     (h) obligations in respect of a forward sale of production for which such
Person has received payment in advance other than on ordinary trade terms;
     (i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, on a date certain and not subject to any contingencies, or at
the option of the holder of such Equity Interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
     (j) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “INHAM Exemption” is defined in Section 6.2(e).
     “Intercompany Indebtedness” means Indebtedness owing by any Subsidiary to
the Company and/or a Subsidiary Guarantor.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on such date to (b) Consolidated Interest Charges for such period.
     “Institutional Investor” means (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 5% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
     “Key” means Key Energy Services, Inc.
     “Key Acquisition” is defined in Section 4.13.
     “Key Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of July 2, 2010, among the Company, Portofino Acquisition
Company, Key Energy Pressure Pumping Services, LLC, Key Electric Wireline
Services LLC and Key Energy Services, Inc., as amended, restated, supplemented
or otherwise modified, to acquire substantially all of the pressure pumping and
wireline assets from certain of Key’s Subsidiaries as therein provided.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

Schedule B-8



--------------------------------------------------------------------------------



 



precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease having
substantially the same economic effect as any of the foregoing, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
     “Make-Whole Amount” is defined in Section 8.6.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company or
any Guarantor to perform its obligations under any of the Financing Documents to
which it is a party, (c) the validity or enforceability of any of the Financing
Documents to which the Company is a party, or (d) the validity or enforceability
of any Financing Document to which a Guarantor is a party if such material
adverse effect constitutes a material adverse effect on the validity or
enforceability of the Financing Documents against the Company and the
Guarantors, considered as a whole.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “NAIC Annual Statement” is defined in Section 6.2(a).
     “Notes” is defined in Section 1.1.
     “OFAC” is defined in Section 5.16(a).
     “OFAC Listed Person” is defined in Section 5.16(a).
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred provided that such investment is ultimately due for repayment at
some date certain, and (ii) any

Schedule B-9



--------------------------------------------------------------------------------



 



other payment, recourse, repurchase, hold harmless, indemnity or similar
obligation of such Person or any of its Subsidiaries in respect of assets
transferred or payments made in respect thereof, other than limited recourse
provisions that are customary for transactions of such type and that neither
(A) have the effect of limiting the loss or credit risk of such purchasers or
transferees with respect to payment or performance by the obligors of the assets
so transferred nor (B) impair the characterization of the transaction as a true
sale under applicable Laws (including Debtor Relief Laws); (b) any Synthetic
Lease Obligation; (c) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its Subsidiaries; or (d) any other monetary obligation
arising with respect to any other transaction which (i) is characterized as
indebtedness for tax purposes but not for accounting purposes in accordance with
GAAP or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Company and its Subsidiaries.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the property
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment
or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings,

Schedule B-10



--------------------------------------------------------------------------------



 



machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Permitted Encumbrance” means:
     (a) Liens for taxes, assessments or similar charges or unpaid utilities,
incurred in the ordinary course of business that are not yet due and payable;
     (b) Liens of mechanics, materialmen, warehousemen, carriers, landlords,
repairmen or other like liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable;
     (c) Pledges or deposits in connection with or to secure workmen’s
compensation, unemployment insurance, pensions or other employee benefits or
other social security legislation entered into in the ordinary course of
business;
     (d) Encumbrances consisting of covenants, zoning restrictions, rights,
rights-of-way, easements, liens, governmental environmental permitting and
operation restrictions, operating restrictions under leases, or any other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Company or its Subsidiaries in the operation of its
business, and none of which is violated in any material respect by existing or
proposed operations;
     (e) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
like nature incurred in the ordinary course of business; and
     (f) Liens incurred in the ordinary course of business that constitute
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary institution, whether
arising by operation of law or pursuant to contract;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or

Schedule B-11



--------------------------------------------------------------------------------



 



required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.
     “Principal Credit Facility” means (a) the 2010 Bank Credit Agreement and
(b) any other agreement or facility providing credit availability in excess of
$100,000,000 to the Company and its Subsidiaries, in each case in clauses (a) or
(b) above, as such agreement or facility may be amended, restated, supplemented
or otherwise modified from time to time and together with increases,
refinancings and replacements thereof, in whole or in part.
     “Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Company or any of its Subsidiaries secured by Liens not
otherwise permitted by Sections 10.5(a) through (i), and (b) Indebtedness of
Subsidiaries that are not Subsidiary Guarantors (except Indebtedness held by the
Company, a Subsidiary Guarantor or a Wholly-Owned Subsidiary).
     “Proposed Prepayment Date” is defined in Section 8.7(c).
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “PTE” is defined in Section 6.2(a).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “QPAM Exemption” is defined in Section 6.2(d).
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Ratable Portion” means, in respect of any holder of any Note upon any
Disposition under Section 10.6(e), an amount equal to the product of
     (a) the net proceeds arising from such Disposition being offered to be
applied to the payment of Senior Indebtedness pursuant to
Section 10.6(e)(iii)(B), multiplied by
     (b) a fraction, the numerator of which is the outstanding principal amount
of such holder’s Note, and the denominator of which is the aggregate outstanding
principal amount of all Senior Indebtedness at the time of such Disposition,
determined on a consolidated basis in accordance with GAAP.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Required Holders” means, at any time, the holders of a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

Schedule B-12



--------------------------------------------------------------------------------



 



     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     “SEC” means the Securities and Exchange Commission of the United States, or
any successor thereto.
     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     “Senior Indebtedness” means the Notes and any Indebtedness of the Company
or its Subsidiaries that by its terms is not in any manner subordinated in right
of payment to any other unsecured Indebtedness of the Company or any Subsidiary.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Source” is defined in Section 6.2.
     “Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means a Subsidiary which is a Guarantor.
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

Schedule B-13



--------------------------------------------------------------------------------



 



combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Threshold Amount” means an amount, at each relevant time of determination,
equal to the greater of (a) $30,000,000 and (b) 1.00% of Consolidated Total
Assets (determined as of the end of the most recently completed fiscal quarter
for which financial statements have been provided).
     “Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Company.
     “Transfer Prepayment Date” is defined in Section 8.8(a).
     “Transfer Prepayment Offer” is defined in Section 8.8(a).
     “2010 Bank Credit Agreement” means that certain Credit Agreement, dated as
of August 19, 2010, among the Company, the lenders from time to time parties
thereto, and Wells Fargo Bank, N.A., as Administrative Agent, as amended,
restated, supplemented, modified, refinanced, extended or replaced.
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent of all of the Equity Interests (except directors’ qualifying shares and
shares required by applicable law to be owned by another Person) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

Schedule B-14



--------------------------------------------------------------------------------



 



Schedule 5.3
DISCLOSURE MATERIALS
None.
Schedule 5.3

 



--------------------------------------------------------------------------------



 



Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock
Part (a) (i): Subsidiaries

                  State of             Incorporation             or         Name
  Organization   Percent Owned   Owned by
 
           
Ambar Lone Star Fluid Services LLC
  Texas   100% of the membership interests   Patterson-UTI Energy, Inc.
 
           
Patterson Petroleum LLC
  Texas   100% of the membership interests   Patterson-UTI Energy, Inc.
 
           
Patterson-UTI Drilling Canada Limited
  Nova Scotia   100% of the common shares   Patterson-UTI Drilling
International, Inc.
 
           
Patterson-UTI Drilling Company LLC
  Texas   100% of the membership interests   Patterson-UTI Energy, Inc.
 
           
Patterson-UTI Drilling International, Inc.
  Delaware   100% of the common stock   Patterson-UTI Drilling Company LLC
 
           
Patterson-UTI Management Services, LLC
  Delaware   100% of the membership interests   Patterson-UTI Energy, Inc.
 
           
Universal Well Services, Inc.
  Delaware   100% of the common stock   Patterson-UTI Energy, Inc.
 
           
Universal Pressure Pumping, Inc.
  Delaware   100% of the common stock   Patterson-UTI Energy, Inc.
 
           
Universal Wireline, Inc.
  Delaware   100% of the common stock   Patterson-UTI Energy, Inc.

Part (a)(ii):
Company Affiliates:
None.
Part (a)(iii):
Directors and Senior Officers

  1.   Kenneth N. Berns, Director and Senior Vice President     2.   Charles O.
Buckner, Director

Schedule 5.4



 



--------------------------------------------------------------------------------



 



  3.   Curtis W. Huff, Director     4.   Terry H. Hunt, Director     5.  
Kenneth R. Peak, Director     6.   Gregory W. Pipkin, Chief Accounting Officer
and Assistant Secretary     7.   Mark S. Siegel, Chairman of the Board     8.  
Cloyce A. Talbott, Director     9.   John E. Vollmer III, Senior Vice President
— Corporate Development, Chief Financial Officer and Treasurer     10.   Douglas
J. Wall, President and Chief Executive Officer     11.   Seth D. Wexler, General
Counsel and Secretary

Part (b):
None.
Part (d):
None.
Schedule 5.4

 



--------------------------------------------------------------------------------



 



Schedule 5.5
Financial Statements

  1.   The consolidated balance sheet of the Company and its Subsidiaries for
the fiscal year ended December 31, 2009, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Company and its Subsidiaries, including the notes thereto included
in the Company’s Annual Report on Form 10-K filed with the Securities and
Exchange Commission on February 19, 2010.     2.   The unaudited consolidated
balance sheet of the Company and its Subsidiaries as of June 30, 2010, and the
related unaudited consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, included in the Company’s Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission on August 2, 2010.

Schedule 5.5

 



--------------------------------------------------------------------------------



 



Schedule 5.15
Existing Indebtedness
Part (a):
1. Credit Agreement dated August 19, 2010 (the “Credit Agreement”) among
Patterson-UTI Energy, Inc., as borrower, Wells Fargo Bank, N.A., as
administrative agent, letter of credit issuer, swing line lender and lender, and
each of the other letter of credit issuer and lender parties thereto, with
outstanding principal amount under (i) the revolving credit facility of
$200,000,000 and (ii) the term loan facility of $100,000,000 and outstanding
letters of credit of $41,237,065. Each domestic subsidiary of Patterson-UTI
Energy, Inc. other than any immaterial subsidiary has agreed to unconditionally
guarantee all existing and future indebtedness and liabilities of Patterson-UTI
Energy, Inc. and the other guarantors arising under the Credit Agreement and
other loan documents.
Part (b):
1. If the Company or any Subsidiary of the Company grants a lien that is
permitted by a certain lien exception in the Credit Agreement and that lien
secures the Notes, then the Credit Agreement requires that the Indebtedness
under the Credit Agreement and its related loan documents must,
contemporaneously therewith, be equally and ratably secured by all property
subject to such lien securing the Notes. A comparable restriction exists in
Section 10.5(j) of this Agreement.
Part (c):
1. Pursuant to the Credit Agreement, the ability of the Company to incur
Indebtedness is indirectly restricted (i) by compliance with customary financial
ratio covenants and (ii), in respect to secured Indebtedness, by customary lien
restrictions.
Schedule 5.15

 



--------------------------------------------------------------------------------



 



Schedule 10.5
Existing Liens

                                      Type of     Filing Number   Date Filed  
Debtor(s)   Secured Party   Filing   Description of Collateral
 
                   
07-0025091296*
  7/25/2007   Patterson-UTI Energy, Inc. and Patterson-UTI Drilling Company LLC
(as assumed name)   Lubbock National
Bank
Lubbock, TX   Financing Statement   WorkCentre copier leased by DivLend
Equipment Leasing L.L.C.
 
                   
83270631*
  7/3/2008   Universal Well Services, Inc.   Cisco Systems
Capital Corporation
Wayne, PA   Financing Statement   Various Cisco IT, server and internet
components
 
                   
82887543*
  8/25/2008   Patterson-UTI Energy, Inc.   Xerox Corporation
Lewisville, TX   Financing Statement   Five Xerox copiers
 
                   
93988604**
  12/14/2009   Universal Well Services, Inc.   Kemper Valve & Fittings Corp.
Wauconda, IL   Financing Statement   All goods manufactured by Kemper Valve &
Fittings Corp. and delivered to or in possession of Universal Well Services,
Inc., including, without limitation certain valves, unions and fittings.
 
                   
100009968841
  4/8/2010   Patterson-UTI
Drilling Company
LLC   Associated Supply Company, Inc. Lubbock, TX   Financing Statement   One
2008 Model Link Belt 30 Ton Rough Terrain Crane and one 2003 Model Link Belt 50
Ton Rough Terrain Crane

 

*   These financing statements are precautionary filings related to leased
goods.   **   This financing statement is related to trade payables owing to
this secured party with respect to which no amounts are more than 60 days past
due.

Schedule 10.5

 



--------------------------------------------------------------------------------



 



Exhibit 1.1
Form of Series A Senior Note
PATTERSON-UTI ENERGY, INC.
4.97% Series A Senior Note Due October 5, 2020

      No. RA-[_____]   [Date] $[_______]   PPN: 703481 A*2

     For Value Received, the undersigned, PATTERSON-UTI ENERGY, INC., a
corporation organized and existing under the laws of the State of Delaware
(herein called the “Company”), hereby promises to pay to [                    ],
or registered assigns, the principal sum of
[                                        ] DOLLARS (or so much thereof as shall
not have been prepaid) on October 5, 2020, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at
the rate of 4.97% per annum from the date hereof, payable semiannually, on the
5th day of April and October in each year, commencing with the April or October
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
(the “Default Rate”) from time to time equal to the greater of (i) 6.97% or
(ii) 2.00% over the rate of interest publicly announced by Wells Fargo Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the office of Wells Fargo Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated October 5, 2010 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 



--------------------------------------------------------------------------------



 



payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Note shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
PATTERSON-UTI ENERGY, INC.
By:                                                
Name:
Title:

2



--------------------------------------------------------------------------------



 



Exhibit 1.2
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     
 
Guaranty Agreement
Dated as of October 5, 2010
of
Patterson-UTI Drilling International, Inc.
Universal Well Services, Inc.
Patterson-UTI Management Services, LLC
Patterson Petroleum LLC
Patterson-UTI Drilling Company LLC
Universal Pressure Pumping, Inc.
Universal Wireline, Inc.
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1 Guaranty
    1    
Section 2 Obligations Absolute
    2    
Section 3 Waiver
    3    
Section 4 Obligations Unimpaired
    4    
Section 5 Subrogation and Subordination
    4    
Section 6 Reinstatement of Guaranty
    5    
Section 7 Rank of Guaranty
    6    
Section 8 Information Regarding the Company
    6    
Section 9 Term of Guaranty Agreement
    6    
Section 10 Survival of Representations and Warranties; Entire Agreement
    6    
Section 11 Amendment and Waiver
    7    
Section 11.1 Requirements
    7    
Section 11.2 Solicitation of Holders of Notes
    7    
Section 11.3 Binding Effect
    7    
Section 11.4 Notes Held By Company, Etc.
    7    
Section 12 Notices
    8    
Section 13 Miscellaneous
    8    
Section 13.1 Successors and Assigns; Joinder
    8    
Section 13.2 Severability
    8    
Section 13.3 Construction
    8    
Section 13.4 Further Assurances
    9    
Section 13.5 Governing Law
    9    
Section 13.6 Jurisdiction and Process; Waiver of Jury Trial
    9    
Section 13.7 Reproduction of Documents; Execution
    10  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Exhibit A Guarantor Supplement

- 1 -



--------------------------------------------------------------------------------



 



Guaranty Agreement
     This Guaranty Agreement, dated as of October 5, 2010 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 13.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder”.
Preliminary Statements:
     I. Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), is
entering into a Note Purchase Agreement dated October 5, 2010 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.
     II. The Company has authorized the issuance and sale, pursuant to the Note
Agreement, of its 4.97% Series A Senior Notes due October 5, 2020 in the
aggregate principal amount of $300,000,000 (the “Initial Notes”). The Initial
Notes and any other notes that may from time to time be issued pursuant to the
Note Agreement (including any notes issued in substitution for any of the
Initial Notes and such other notes) are herein collectively called the “Notes”
and individually a “Note”.
     III. It is a condition to the agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.
     IV. Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The board of
directors or similar governing body of each Guarantor has determined that the
incurrence of such obligations is in the best interests of such Guarantor.
     Now Therefore, in order to induce, and in consideration of, the execution
and delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:
SECTION 1 GUARANTY.
     Each Guarantor hereby irrevocably, unconditionally and jointly and
severally with the other Guarantors guarantees to each holder, the due and
punctual payment in full of (a) the principal of, Make-Whole Amount, if any, and
interest on (including, without limitation, interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional

- 1 -



--------------------------------------------------------------------------------



 



prepayment or by acceleration or otherwise) and (b) any other sums which may
become due under the terms and provisions of the Notes, the Note Agreement or
any other instrument referred to therein (all such obligations described in
clauses (a) and (b) above are herein called the “Guaranteed Obligations”). The
guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectibility and is in no way conditional or
contingent upon any attempt to collect from the Company or any other guarantor
of the Notes (including, without limitation, any other Guarantor hereunder) or
upon any other action, occurrence or circumstance whatsoever. In the event that
the Company shall fail so to pay any of such Guaranteed Obligations, each
Guarantor agrees to pay the same when due to the holders entitled thereto,
without demand, presentment, protest or notice of any kind, in lawful money of
the United States of America, pursuant to the requirements for payment specified
in the Notes and the Note Agreement. Each default in payment of any of the
Guaranteed Obligations shall give rise to a separate cause of action hereunder
and separate suits may be brought hereunder as each cause of action arises. Each
Guarantor agrees that the Notes issued in connection with the Note Agreement may
(but need not) make reference to this Guaranty Agreement.
     Each Guarantor agrees to pay each holder’s costs and expenses (including
attorneys’ fees) which such holder may incur as a consequence of enforcing or
defending (or determining whether or how to enforce or defend) the provisions of
this Guaranty Agreement.
     Each Guarantor hereby acknowledges and agrees that such Guarantor’s
liability hereunder is joint and several with the other Guarantors and any other
Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes and the Note Agreement.
     Notwithstanding the foregoing provisions or any other provision of this
Guaranty Agreement, the Purchasers (on behalf of themselves and their successors
and assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.
SECTION 2 OBLIGATIONS ABSOLUTE.
     The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or

- 2 -



--------------------------------------------------------------------------------



 



any holder or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not such Guarantor shall have
any knowledge or notice thereof), other than as provided in the Note Agreement,
including, without limitation: (a) any amendment to, modification of, supplement
to or restatement of the Notes, the Note Agreement or any other instrument
referred to therein (it being agreed that the obligations of each Guarantor
hereunder shall apply to the Notes, the Note Agreement or any such other
instrument as so amended, modified, supplemented or restated) or any assignment
or transfer of any thereof or of any interest therein, or any furnishing,
acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder or its release from its obligations hereunder as provided
in Section 9.8 of the Note Agreement.
SECTION 3 WAIVER.
     Each Guarantor unconditionally waives to the fullest extent permitted by
law, (a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

- 3 -



--------------------------------------------------------------------------------



 



SECTION 4 OBLIGATIONS UNIMPAIRED.
     Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.
     If an event permitting the acceleration of the maturity of the principal
amount of any Notes shall exist and such acceleration shall at such time be
prevented or the right of any holder to receive any payment on account of the
Guaranteed Obligations shall at such time be delayed or otherwise affected by
reason of the pendency against the Company, any Guarantor or any other
guarantors of a case or proceeding under a bankruptcy or insolvency law, such
Guarantor agrees that, for purposes of this Guaranty Agreement and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of the Note Agreement, and
such Guarantor shall forthwith pay such accelerated Guaranteed Obligations.
SECTION 5 SUBROGATION AND SUBORDINATION.
     (a) Each Guarantor will not exercise any rights which it may have acquired
by way of subrogation under this Guaranty Agreement, by any payment made
hereunder or otherwise, or accept any payment on account of such subrogation
rights, or any rights of reimbursement, contribution or indemnity or any rights
or recourse to any security for the Notes or this Guaranty Agreement unless and
until all of the Guaranteed Obligations shall have been indefeasibly paid in
full in cash.
     (b) Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all

- 4 -



--------------------------------------------------------------------------------



 



of the Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement. Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, this Guaranty Agreement shall not limit
any Guarantor’s right to receive payment from the Company or any other Guarantor
on account of any obligations or indebtedness of the Company or any other
Guarantor owing to such Guarantor.
     (c) If any amount or other payment is made to or accepted by any Guarantor
in violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.
     (d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.
     (e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.
SECTION 6 REINSTATEMENT OF GUARANTY.
     This Guaranty Agreement shall continue to be effective, or be reinstated,
as the case may be, if and to the extent at any time payment, in whole or in
part, of any of the sums due to any holder on account of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by a holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any other guarantors, or upon or as a result of the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to the Company or any other

- 5 -



--------------------------------------------------------------------------------



 



guarantors or any part of its or their property, or otherwise, all as though
such payments had not been made.
SECTION 7 RANK OF GUARANTY.
     Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu in right of payment,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Guarantor now or hereafter existing.
SECTION 8 INFORMATION REGARDING THE COMPANY.
     EACH GUARANTOR NOW HAS AND WILL CONTINUE TO HAVE INDEPENDENT MEANS OF
OBTAINING INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION AND BUSINESS
OF THE COMPANY. No holder shall have any duty or responsibility to provide any
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders. Each Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, (b) the validity, genuineness,
enforceability, existence, value or sufficiency of any property securing any of
the Guaranteed Obligations or the creation, perfection or priority of any lien
or security interest in such property or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.
SECTION 9 TERM OF GUARANTY AGREEMENT.
     This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged except as provided for in Section 9.8 of the Note Agreement or
until such time as all of the Guaranteed Obligations and all other obligations
hereunder shall be indefeasibly paid in full in cash and shall be subject to
reinstatement pursuant to Section 6.
SECTION 10 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     All representations and warranties contained herein shall survive the
execution and delivery of this Guaranty Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of a Guarantor
pursuant to this Guaranty Agreement shall be deemed representations and
warranties of such Guarantor under this Guaranty Agreement. Subject to the
preceding sentence, this Guaranty Agreement embodies the entire agreement and
understanding between each holder and the Guarantors and supersedes all prior
agreements and understandings relating to the subject matter hereof.

- 6 -



--------------------------------------------------------------------------------



 



SECTION 11 AMENDMENT AND WAIVER.
     SECTION 11.1 REQUIREMENTS. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver (a)
of any of the first three paragraphs of Section 1 or any of the provisions of
Section 2, 3, 4, 5, 6, 7, 9 or 11 hereof, or any defined term (as it is used
therein), or (b) which results in the limitation of the liability of any
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) will be effective as to any holder unless
consented to by such holder in writing.
     SECTION 11.2 SOLICITATION OF HOLDERS OF NOTES.
     (a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 11.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.
     (b) Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
     SECTION 11.3 BINDING EFFECT. Any amendment or waiver consented to as
provided in this Section 11 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
     SECTION 11.4 NOTES HELD BY COMPANY, ETC. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal

- 7 -



--------------------------------------------------------------------------------



 



amount of Notes then outstanding, Notes directly or indirectly owned by any
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.
SECTION 12 NOTICES.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (a) if to any Guarantor, to c/o the Company at the address for
communications to the Company provided for in Section 18 of the Note Agreement,
or such other address as such Guarantor shall have specified to the holders in
writing, or
     (b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.
SECTION 13 MISCELLANEOUS.
     SECTION 13.1 SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
permitted assigns whether so expressed or not. It is agreed and understood that
any Person may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.
     SECTION 13.2 SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
     SECTION 13.3 CONSTRUCTION. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant. Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.
     The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered

- 8 -



--------------------------------------------------------------------------------



 



sections, unless otherwise indicated, are to sections of this Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.
     SECTION 13.4 FURTHER ASSURANCES. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.
     SECTION 13.5 GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
     SECTION 13.6 JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.
     (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to Section 12. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
     (d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

- 9 -



--------------------------------------------------------------------------------



 



     SECTION 13.7 REPRODUCTION OF DOCUMENTS; EXECUTION. This Guaranty Agreement
may be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.
[Intentionally Left Blank — Signature Page Follows]

- 10 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, each Guarantor has caused this Guaranty Agreement to be
duly executed and delivered as of the date and year first above written.

      PATTERSON-UTI DRILLING INTERNATIONAL, INC.
UNIVERSAL WELL SERVICES, INC.
PATTERSON-UTI MANAGEMENT SERVICES, LLC
PATTERSON PETROLEUM LLC
PATTERSON-UTI DRILLING COMPANY LLC
UNIVERSAL PRESSURE PUMPING, INC.
UNIVERSAL WIRELINE, INC.
 
By:
   
 
    Name: Title:

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Guarantor Supplement
     This Guarantor Supplement (this “Guarantor Supplement”), dated as of
[_______________, 20__] is made by [_______________], a [_______________] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.
Preliminary Statements:
     I. Pursuant to the Note Purchase Agreement dated October 5, 2010 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Patterson-UTI Energy, Inc., a Delaware corporation
(the “Company”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold its 4.97% Series A Senior Notes
due October 5, 2020 in the aggregate principal amount of $300,000,000 (the
“Initial Notes”). The Initial Notes and any other notes that may from time to
time be issued pursuant to the Note Agreement (including any notes issued in
substitution for any of the Initial Notes and such other notes) are herein
collectively called the “Notes” and individually a “Note”.
     II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of October 5, 2010 executed by certain Subsidiaries of the Company (together
with each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).
     III. The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.
     IV. Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.
     Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:
     The Additional Guarantor hereby becomes a Guarantor (as defined in the
Guaranty Agreement) for all purposes of the Guaranty Agreement. Without limiting
the foregoing, the Additional Guarantor hereby (a) jointly and severally with
the other Guarantors under the Guaranty Agreement, guarantees to the holders
from time to time of the Notes the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of all

- 12 -



--------------------------------------------------------------------------------



 



Guaranteed Obligations (as defined in Section 1 of the Guaranty Agreement) in
the same manner and to the same extent as is provided in the Guaranty Agreement,
(b) accepts and agrees to perform and observe all of the covenants set forth
therein, (c) waives the rights set forth in Section 3 of the Guaranty Agreement,
(d) makes, as of the date hereof and only as to itself, each of the
representations and warranties set forth in Section 5 of the Note Agreement that
is applicable to the Additional Guarantor, and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 13.6 of the
Guaranty Agreement.
     Notice of acceptance of this Guarantor Supplement and of the Guaranty
Agreement, as supplemented hereby, is hereby waived by the Additional Guarantor.
     The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.
     In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

          [Name of Guarantor]    
 
       
By:
       
 
            Name:
Title:    
 
        [Notice Address for such Guarantor    
 
             
 
             
 
      ]      

- 13 -



--------------------------------------------------------------------------------



 



Exhibit 4.4(a)
Form of Opinion of Special Counsel
to the Company

 



--------------------------------------------------------------------------------



 



     1. (a)   Each of Company and the Delaware Corporate Guarantors (i) is a
corporation validly existing and in good standing under the General Corporation
Law of the State of Delaware (the “DGCL”) and (ii) has the corporate power and
authority to execute and deliver each Financing Document to which it is a party
and to perform its obligations under the provisions thereof.
          (b) The Delaware LLC Guarantor (i) is a limited liability company
validly existing and in good standing under the Delaware Limited Liability
Company Act (6 Del.C.) §§ 18-101, et seq.) (the “DLLC Act”) and (ii) has the
limited liability company power and authority to execute and deliver each
Financing Document to which it is a party and to perform its obligations under
the provisions thereof.
          (c) Each of the Texas LLC Guarantors (i) is a limited liability
company validly existing and in good standing under the laws of the State of
Texas and (ii) has the limited liability company power and authority to execute
and deliver each Financing Document to which it is a party and to perform its
obligations under the provisions thereof.
     2. The Agreement has been duly authorized, executed and delivered by
Company and, under the laws of the State of New York, constitutes a legal, valid
and binding obligation of Company, enforceable against Company in accordance
with its terms.
     3. The Notes being purchased by you at the Closing have been duly
authorized, executed and delivered by Company and, under the laws of the State
of New York, constitute legal, valid and binding obligations of Company,
enforceable against Company in accordance with their respective terms.
     4. The Guaranty Agreement has been duly authorized, executed and delivered
by each Guarantor and, under the laws of the State of New York, constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against each
Guarantor in accordance with its terms.
     5. No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required to be obtained or made
by Company or any Guarantor pursuant to any statute, rule or regulation
applicable to Company or any Guarantor, as the case may be, as a condition to
the execution, delivery or performance by Company or any Guarantor of any
Financing Document to which it is a party.
     6. (a)   It is not necessary to register the offer, sale or issuance of the
Notes or Guaranty Agreement under the Securities Act of 1933, as amended, in
connection with the offer, sale and delivery (i) of the Notes by Company to you
at the Closing or (ii) the Guaranty Agreement by each Guarantor to you at the
Closing, in each case as contemplated by the Financing Documents.
          (b) It is not necessary to qualify an indenture under the Trust
Indenture Act of 1939, as amended, in connection with the offer, sale and
delivery of (i) the Notes by Company to you at the Closing or (ii) the Guaranty
Agreement by each Guarantor to you at the Closing, in each case as contemplated
by the Financing Documents.
     7. The execution and delivery by Company and Guarantors of the Financing
Documents to which each is a party, and the performance by Company and
Guarantors of their respective obligations pursuant to the Financing Documents
to which each is a party, will not, (i) result in any breach of, or constitute a
default under, or result in the creation of any Lien on any property of Company
or any Guarantor under, any existing obligations of Company or any

1



--------------------------------------------------------------------------------



 



Guarantor pursuant to the express provisions of any agreement or instrument that
is filed as an exhibit to Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 or Company’s Quarterly Reports on
Form 10-Q for the quarterly periods ended March 31, 2010 and June 30, 2010,
respectively, or (b) violate (i) any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority which is known by us to be
applicable to Company or any Guarantor, (ii) any provision of any statute or
other rule or regulation of any Governmental Authority applicable to Company or
any Guarantor, or (iii) the corporate charter or by-laws, or any other similar
governance instrument, of Company or any Guarantor, as the case may be.
     8. Neither Company nor any Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
     9. Assuming Company uses the proceeds of the Notes solely for the purposes
identified in, and complies with the provisions of, Section 5.14 of the
Agreement, no proceeds of the Notes will be used by the Company in violation of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve System, 12 CFR, Part 220, Part 221 and Part 224, respectively.

2



--------------------------------------------------------------------------------



 



Exhibit 4.4(b)
Form of Opinion of Special Counsel
to The Purchasers

 



--------------------------------------------------------------------------------



 



October 5, 2010
TO THE PURCHASERS SET FORTH
ON ANNEX 1 HERETO
Re:      Patterson-UTI Energy, Inc.
Ladies and Gentlemen:
We have acted as special counsel for each of the Purchasers named on Annex 1
hereto (the “Purchasers”) in connection with that certain Note Purchase
Agreement, dated October 5, 2010 (the “Purchase Agreement”), by and among
Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and the
Purchasers. The Purchase Agreement provides, among other things, for the
issuance and sale by the Company, and the purchase by the Purchasers, of
$300,000,000 aggregate principal amount of the Company’s 4.97% Series A Senior
Notes due October 5, 2020 (the “Notes”).
Capitalized terms used herein, and not defined herein, have the respective
meanings ascribed to them pursuant to the terms of the Purchase Agreement.
This opinion is delivered to you pursuant to Section 4.4(b) of the Purchase
Agreement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.
As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon:

  (1)   the representations and warranties of the Company, the Subsidiary
Guarantors (as defined below) and the Purchasers set forth in the Purchase
Agreement, and the other documents listed below;     (2)   certificates of
public officials and of certain officers of the Company and the Subsidiary
Guarantors delivered in connection with the Closing and the Offeree Letter
(defined below);

and have assumed, without independent inquiry, the accuracy of those
representations, warranties, and certificates.
In connection with this opinion, we have examined originals or copies of the
following documents:

  (a)   the Purchase Agreement;

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 2

  (b)   the Notes, each dated the date hereof, in the form of Exhibit 1.1 to the
Purchase Agreement and registered in the names and in the respective principal
amounts and with the respective registration numbers as set forth on Schedule A
to the Purchase Agreement;     (c)   the Guaranty Agreement executed by
Patterson-UTI Drilling International, Inc., Universal Well Services, Inc.,
Patterson-UTI Management Services, LLC, Patterson Petroleum LLC, Patterson-UTI
Drilling Company LLC, Universal Pressure Pumping, Inc., and Universal Wireline,
Inc. (collectively, the “Subsidiary Guarantors” and together with the Company,
collectively, the “Credit Parties”) in favor of each of the Purchasers;     (d)
  a certificate of a Senior Officer of the Company, dated the date hereof,
certifying as to the matters set forth therein;     (e)   a certificate of the
Secretary of the Company, dated the date hereof, delivered pursuant to
Section 4.3(b) of the Purchase Agreement certifying, among other things, that
the attached certificate of incorporation and by-laws of the Company (the
“Company’s Governing Documents”) and those certain resolutions passed by the
Board of Directors of the Company authorizing participation in the transactions
contemplated by the Transaction Documents (as hereinafter defined) to which it
is a party, are true, complete and correct copies thereof and are in full force
and effect, and as to the incumbency and specimen signatures of certain
officers;     (f)   a certificate of the Secretary of each Subsidiary Guarantor,
dated the date hereof, delivered pursuant to Section 4.3(b) of the Purchase
Agreement certifying, among other things, that the attached certificate of
incorporation and bylaws or other governing documents of such Subsidiary
Guarantor (the “Subsidiary Guarantors’ Governing Documents” and together with
the Company’s Governing Documents, collectively, the “Governing Documents”) and
those certain resolutions passed by the board of directors or other governing
body of such Subsidiary Guarantor authorizing participation in the transactions
contemplated by the Transaction Documents to which such Subsidiary Guarantor is
a party, are true, complete and correct copies thereof and are in full

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 3

      force and effect, and as to the incumbency and specimen signatures of
certain officers;     (g)   a letter addressed to the Company, Fulbright &
Jaworski L.L.P. and Bingham McCutchen LLP from Wells Fargo Securities, LLC
describing the manner of the offering of the Notes (the “Offeree Letter”);    
(h)   a Cross Receipt evidencing receipt of funds by the Company and receipt of
the Notes by the Purchasers (the “Cross Receipt”); and     (i)   the opinion of
Fulbright & Jaworski L.L.P., special counsel to the Credit Parties, dated the
date hereof and delivered to the Purchasers pursuant to paragraph 4.4(a) of the
Purchase Agreement.

The documents referenced in clause (a) through clause (c), inclusive, above are
hereinafter referred to collectively as the “Transaction Documents.”
This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion.
Based on such investigation as we have deemed appropriate the opinion referred
to in subparagraph (i) above is satisfactory in form and scope to us, and in our
opinion you are justified in relying thereon.
We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document, and that each
Credit Party, and each other Person executing such documents (including, without
limitation, the Transaction Documents) validly exists and is in good standing
under the laws of the jurisdiction in which it was organized, had and has the
power and authority to enter into and perform its obligations under the
Transaction Documents under its governing organizational documents, applicable
enterprise legislation and other applicable law, and is qualified to do business
and is in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such documents. We have further assumed that such
documents have been duly authorized, executed and delivered by each Person
executing such documents and, as to Persons other than the Credit Parties, are
binding upon and enforceable

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 4
against such Persons. In addition, we have relied, to the extent we deem
necessary and proper, on the Offeree Letter without independent investigation.
For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, national security, anti-money
laundering, or antitrust laws, as to which we express no opinion), and we
express no opinion as to the laws of any other jurisdiction. Our opinion in
paragraph 2 below is based solely on a review of each Credit Party’s Governing
Documents and we have not made any analysis of the internal substantive law of
the jurisdiction of organization of any Credit Party, including statutes, rules
or regulations or any interpretations thereof by any court, administrative body,
or other government authority, and we express no opinion in paragraph 2 below as
to the internal substantive law of any Credit Party’s jurisdiction of
organization. We note that the Transaction Documents contain provisions stating
that they are to be governed by the laws of the State of New York (each, a
“Chosen-Law Provision”). Except to the extent addressed below in paragraph 5 no
opinion is given herein as to any Chosen-Law Provision, or otherwise as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Transaction
Documents. Except as set forth in paragraph 4 below, we express no opinions as
to any securities or “blue sky” laws of any jurisdiction.
Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

  (a)   We have assumed without any independent investigation (i) that the
execution, delivery and performance by each of the parties thereto of the
Transaction Documents do not and will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Governing
Documents of the Credit Parties (including, without limitation, applicable
corporate charter documents and by-laws), any order, judgment, arbitration award
or stipulation, or any agreement, to which any of such parties is a party or is
subject or by which any of the properties or assets of any of such parties is
bound, (ii) that the statements regarding delivery and receipt of documents and

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 5

      funds referred to in the Cross Receipt between you and the Company are
true and correct, and (iii) that the Transaction Documents are a valid and
binding obligation of each party thereto to the extent that laws other than
those of the State of New York are relevant thereto (other than the laws of the
United States of America, but only to the limited extent the same may be
applicable to the Credit Parties and relevant to our opinions expressed below).
    (b)   The enforcement of any obligations of any Person under any Transaction
Document or otherwise may be limited by bankruptcy, insolvency, reorganization,
moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights); and we express no opinion
as to the status under any fraudulent conveyance laws or fraudulent transfer
laws of any of the obligations of any Person under the Transaction Documents or
otherwise.     (c)   We express no opinion as to the availability of any
specific or equitable relief of any kind.     (d)   The enforcement of any of
the Purchasers’ rights may in all cases be subject to an implied duty of good
faith and fair dealing and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
    (e)   We express no opinion as to the enforceability of any particular
provision of any of the Transaction Documents relating to:

  (i)   waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;     (ii)   waivers of rights to (or methods of) service
of process, or rights to trial by jury, or other rights or benefits bestowed by
operation of law;     (iii)   waivers of any applicable defenses, recoupments,
or counterclaims;     (iv)   exculpation or exoneration clauses, clauses
relating to rights of indemnity or contribution, and clauses relating to
releases or waivers of unmatured claims or rights;

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 6

  (v)   waivers or variations of legal provisions or rights which are not
capable of waiver or variation under applicable law; or

  (f)   We express no opinion as to the effect of suretyship defenses, or
defenses in the nature thereof, with respect to the obligations of any
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor.     (g)   Our opinion in paragraph 3 below is based solely on a review
of generally applicable laws of the State of New York and the United States of
America and not on any search with respect to, or review of, any orders,
decrees, judgments or other determinations specifically applicable to the Credit
Parties.     (h)   We express no opinion as to the effect of events occurring,
circumstances arising or changes of law becoming effective or occurring, after
the date hereof on the matters addressed in this opinion letter, and we assume
no responsibility to inform you of additional or changed facts, or changes in
law, of which we may become aware.

Based on the foregoing, we are of the following opinions:

1.   Each of the Transaction Documents to which a Credit Party is a party
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms.

2.   The execution and delivery of each Transaction Document to which a Credit
Party is a party, the issuance and sale of the Notes by the Company, and the
performance by each Credit Party of its respective obligations under the
Transaction Documents to which such Credit Party is a party will not constitute
a violation of its respective Governing Documents.

3.   No consents, approvals or authorizations of Governmental Authorities of the
State of New York or the United States of America are required under the laws of
the United States of America or the State of New York on behalf of (a) a Credit
Party in connection with the execution, delivery and performance of each of the
Transaction Documents to which such Credit Party is a party, and (b) the offer,
issuance, sale and delivery of the Notes by the Company, on the date hereof.

 



--------------------------------------------------------------------------------



 



To each of the Parties listed on
Annex 1 attached hereto
October 5, 2010
Page 7

4.   It is not necessary in connection with either (i) the offer and sale of the
Notes delivered to you today under the circumstances contemplated by the
Transaction Documents, or (ii) the issuance and delivery by the Subsidiary
Guarantors of the Guaranty Agreement under the circumstances contemplated by the
Transaction Documents, to register the offer and sale to you today of the Notes
or the Guaranty Agreement under the Securities Act of 1933, as amended, or to
qualify an indenture in respect of the issuance of the Notes under the Trust
Indenture Act of 1939, as amended.

5.   Each Chosen-Law Provision is enforceable in accordance with New York
General Obligations Law section 5-1401, as applied by a New York State court or
a federal court sitting in New York and applying New York choice of law
principles.

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the Purchase Agreement and may not be relied upon
by the Purchasers for any other purpose or relied upon by any other person or
entity (other than future holders of the Notes acquired in accordance with the
terms of the Transaction Documents) for any reason without our prior written
consent.
Very truly yours,
BINGHAM McCUTCHEN LLP

 



--------------------------------------------------------------------------------



 



ANNEX 1
Gibraltar Life Insurance Co., Ltd.
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Prudential Retirement Insurance and Annuity Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
The Prudential Life Insurance Company, Ltd.
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Forethought Life Insurance Company
c/o Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Physicians Mutual Insurance Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Blue Cross and Blue Shield of Minnesota
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, NY 10017

 



--------------------------------------------------------------------------------



 



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
699 Walnut Street, Suite 1800
Des Moines, IA 50309
Jackson National Life Insurance Company
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL 60606-1228
Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Ensign Peak Advisors, Inc.
50 East North Temple, 15th Floor
Salt Lake City, UT 84150
CUNA Mutual Insurance Society
c/o MEMBERS Capital Advisors, Inc.
5910 Mineral Point Road
Madison, WI 53705-4456
CUMIS Insurance Society, Inc.
c/o MEMBERS Capital Advisors, Inc.
5910 Mineral Point Road
Madison, WI 53705-4456

 



--------------------------------------------------------------------------------



 



Allstate Life Insurance Company
c/o Allstate Investments LLC
3075 Sanders Road, STE G3A
Northbrook, IL 60062-7127
Allstate Life Insurance Company of New York
c/o Allstate Investments LLC
3075 Sanders Road, STE G3A
Northbrook, IL 60062-7127
The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
First Ameritas Life Insurance Corp. of New York
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Ohio National Life Assurance Corporation
One Financial Way
Cincinnati, OH 45242

 



--------------------------------------------------------------------------------



 



American National Insurance Company
2450 South Shore Blvd., Suite 400
League City, TX 77573

 